EXHIBIT 10.3

 

Mississippi Business Finance Corporation

 

“Issuer”

 

to

 

Deutsche Bank National Trust Company

 


“Trustee”



--------------------------------------------------------------------------------

 

TRUST INDENTURE

 

--------------------------------------------------------------------------------

 

Dated as of March 1, 2013

 

Securing

 

Mississippi Business Finance Corporation
Taxable Industrial Development Revenue Bonds, Series 2013
(Helen of Troy Olive Branch, MS Project)

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

 

 

 

DEFINITIONS

 

 

 

 

Section 1.1

Definitions

3

Section 1.2

Accounting Terms

16

Section 1.3

Rounding

16

Section 1.4

Times of Day

16

Section 1.5

Other Interpretive Provisions

16

 

 

 

ARTICLE II

 

 

 

 

DESCRIPTION, AUTHORIZATION, MANNER OF EXECUTION, AUTHENTICATION, REGISTRATION
AND TRANSFER OF BONDS

 

 

 

 

Section 2.1

Authorization of Bonds

17

Section 2.2

Issuance of Bonds

19

Section 2.3

Mandatory Redemption

21

Section 2.4

Optional Redemption

21

Section 2.5

Method of Partial Redemption

21

Section 2.6

Bonds Mutilated, Destroyed, Stolen or Lost

21

Section 2.7

Additional Advances of Principal

22

Section 2.8

Execution

23

Section 2.9

Negotiability, Transfer and Registry

23

Section 2.10

Regulations with Respect to Exchanges and Transfers

24

Section 2.11

Authentication

24

Section 2.12

Destruction of Bonds

24

 

 

 

ARTICLE III

 

 

 

 

AUTHENTICATION AND DELIVERY OF BONDS

 

 

 

 

Section 3.1

Bonds Equally and Ratably Secured

25

Section 3.2

Provisions for Issuance of Bonds

25

Section 3.3

Limited Obligations

26

 

 

 

ARTICLE IV

 

 

 

 

CONSTRUCTION AND ACQUISITION OF PROJECT

 

 

 

 

Section 4.1

Covenant to Proceed with Reasonable Dispatch; Revision of Plans and
Specifications

27

Section 4.2

Covenant to Comply with Laws

27

 

i

--------------------------------------------------------------------------------


 

ARTICLE V

 

 

 

 

PROJECT FUND

 

 

 

 

Section 5.1

Establishment of Project Fund

27

Section 5.2

Use of Monies

27

Section 5.3

Completion of Project

28

Section 5.4

Completion of Project if Bond Proceeds Insufficient; Surplus Proceeds

28

Section 5.5

Default by Contractor

29

Section 5.6

Investment of Project Fund

29

 

 

 

ARTICLE VI

 

 

 

 

BOND FUND

 

 

 

 

Section 6.1

Establishment of Bond Fund

29

Section 6.2

Flow of Funds

30

 

 

 

ARTICLE VII

 

 

 

 

SECURITY FOR AND INVESTMENT OF MONIES

 

 

 

 

Section 7.1

Security

30

Section 7.2

Investments

30

Section 7.3

Transfer of Balance

31

 

 

 

ARTICLE VIII

 

 

 

 

REDEMPTION OF BONDS

 

 

 

 

Section 8.1

Method of Redemption

31

Section 8.2

Notice of Redemption

31

Section 8.3

Payment of Redeemed Bonds

32

 

 

 

ARTICLE IX

 

 

 

 

PARTICULAR COVENANTS OF THE ISSUER

 

 

 

 

Section 9.1

Payment of Bonds

32

Section 9.2

Maintain Its Existence

32

Section 9.3

Payments Under Loan Agreement; No Amendment to Loan Agreement Without Consent

33

Section 9.4

Further Documents

34

Section 9.5

Payment of Taxes and Assessments; Compliance with Regulations; No Creation of
Liens or Charges

34

Section 9.6

Extension of Payment of Bonds

36

 

ii

--------------------------------------------------------------------------------


 

ARTICLE X

 

 

 

 

DEFAULTS AND REMEDIES

 

 

 

 

Section 10.1

Events of Default

36

Section 10.2

Right to Declare Bonds Due and Payable

37

Section 10.3

Proceedings by Trustee

37

Section 10.4

Effect of Discontinuance or Abandonment

37

Section 10.5

Rights of the Purchaser

38

Section 10.6

Restriction on Bondholder’s Action

38

Section 10.7

Power of Trustee to Enforce

38

Section 10.8

Remedies Not Exclusive

39

Section 10.9

Effect of Waiver

39

Section 10.10

Application of Monies

39

 

 

 

ARTICLE XI

 

 

 

 

CONCERNING THE TRUSTEE

 

 

 

 

Section 11.1

Appointment and Acceptance of Duties

40

Section 11.2

Responsibilities

40

Section 11.3

Powers

40

Section 11.4

Compensation

40

Section 11.5

No Duty to Maintain Insurance

41

Section 11.6

Notice of Event of Default

41

Section 11.7

Action Upon Default

41

Section 11.8

Compensation and Reimbursement; Limitation of Liability

41

Section 11.9

Relationship of Trustee

42

Section 11.10

No Duty to Invest

42

Section 11.11

Reserved

42

Section 11.12

Resignation

42

Section 11.13

Removal

43

Section 11.14

Appointment of Successor Trustee

43

Section 11.15

Successor to be Bank or Trust Company

43

Section 11.16

Failure to Appoint a Successor Trustee

43

Section 11.17

Acceptance by Successor Trustee

43

Section 11.18

Merger or Consolidation

44

Section 11.19

Action Upon Event of Default

44

Section 11.20

Notice of Occurrence of Event of Default

44

Section 11.21

Intervention by Trustee

44

Section 11.22

Appointment and Acceptance of Paying Agents

44

Section 11.23

Resignation or Removal of Paying Agent; Appointment of Successor

45

Section 11.24

Trust Estate May Be Vested in Separate or Co-Trustee

45

 

 

 

ARTICLE XII

 

 

iii

--------------------------------------------------------------------------------


 

EXECUTION OF INSTRUMENTS BY BONDHOLDERS AND PROOF OF OWNERSHIP OF BONDS

 

 

 

 

Section 12.1

Execution of Instruments; Proof of Ownership

46

 

 

 

ARTICLE XIII

 

 

 

 

MODIFICATION OF INDENTURE AND SUPPLEMENTAL INDENTURES

 

 

 

 

Section 13.1

Supplemental Indentures With Consent of the Company, But Without Consent of
Bondholders

46

Section 13.2

Trustee Authorized to Enter Supplemental Indenture

47

Section 13.3

Supplemental Indentures With Consent of Bondholders and the Company

47

 

 

 

ARTICLE XIV

 

 

 

 

MISCELLANEOUS

 

 

 

 

Section 14.1

Dissolution of Issuer

47

Section 14.2

Parties Interested Herein

48

Section 14.3

Severability of Invalid Provisions

48

Section 14.4

No Recourse on Bonds

48

Section 14.5

Notice

48

Section 14.6

Counterparts

49

Section 14.7

Governing Law

49

Section 14.8

Purchaser Approval

49

Section 14.9

Entire Agreement

50

 

 

 

ARTICLE XV

 

 

 

 

BOND FORM

 

 

 

 

Section 15.1

Form of Bonds

50

 

 

 

EXHIBIT A

FORM OF REQUISITION

 

 

iv

--------------------------------------------------------------------------------


 

THIS TRUST INDENTURE, dated as of March 1, 2013, among Mississippi Business
Finance Corporation, a public corporation (the “Issuer”), and Deutsche Bank
National Trust Company, Olive Branch, Mississippi, as trustee (the “Trustee”), a
national banking association duly organized and existing under the laws of the
United State of America.

 

WITNESSETH:

 

WHEREAS, the Issuer is authorized by the provisions of Sections 57-10-401 et
seq., Mississippi Code of 1972, as amended (collectively, the “Act”) to, among
other things, provide and finance economic development projects in the State of
Mississippi (the “State”) by, among other things, providing loans and other
assistance to eligible companies, and to finance such assistance to eligible
companies by the issuance of revenue bonds;

 

WHEREAS, the Issuer has duly authorized, under the Act, the financing of all or
a part of the Project (as hereinafter defined) by Kaz USA, Inc., a Massachusetts
corporation authorized to conduct business in the State (the “Company”);

 

WHEREAS, the Company is an affiliate of Helen of Troy L.P.;

 

WHEREAS, the Issuer desires to authorize the issuance of its taxable revenue
bonds hereunder, to secure the payment of the principal thereof and the interest
and redemption premium, if any, thereon and any other payments required under
this Indenture and to assure the performance and observance of the covenants and
conditions herein contained in order to provide for the financing, from time to
time, of the Project;

 

WHEREAS, the Issuer has entered into a Loan Agreement dated as of the date
hereof (the “Loan Agreement”) with the Company to provide for the financing of
the Project with the proceeds of the loan from the Issuer and to repay such loan
to the Issuer;

 

WHEREAS, the Issuer has determined to issue and sell $38,000,000 maximum
aggregate principal amount of Mississippi Business Finance Corporation Taxable
Industrial Development Revenue Bonds, Series 2013 (Helen of Troy Olive Branch,
MS Project), dated as of the date of issuance thereof (the “Bonds”), the
proceeds of which are to reimburse the Company for a portion of the Costs of
Construction of the Project, and to pay the necessary expenses incidental to the
issuance of the Bonds;

 

WHEREAS, to further secure the Bonds, the Company has authorized, executed and
delivered a Note (as defined herein) to the Issuer, which Note the Issuer has
assigned to the Trustee;

 

WHEREAS, the Issuer, at a meeting thereof duly convened and held, has duly
authorized the execution and delivery of this Indenture and the issuance
hereunder of the Bonds, upon and subject to the terms and conditions hereinafter
set forth;

 

WHEREAS, all acts and things have been done and performed which are necessary to
make the Bonds, when executed and issued by the Issuer, authenticated by the
Trustee and delivered to Purchaser (as defined herein), the valid and binding
legal obligations of the Issuer,

 

1

--------------------------------------------------------------------------------


 

in accordance with their terms and to make this Indenture a valid and binding
agreement for the security of the Bonds authenticated and delivered under this
Indenture;

 

NOW, THEREFORE, KNOW ALL MEN BY THESE PRESENTS, THIS INDENTURE WITNESSETH:

 

That the Issuer, in consideration of the premises, the acceptance by the Trustee
of the trusts hereby created, the purchase and acceptance of the Bonds by the
Purchaser thereof, and other good and valuable considerations, the receipt of
which is hereby acknowledged, and in order to secure the payment of the
principal of, redemption premium, if any, and interest on all Bonds outstanding
hereunder from time to time, according to their tenor and effect, and such other
payments required to be made under this Indenture, and to secure the observance
and performance by the Issuer of all the covenants, expressed or implied herein
and in the Bonds, does hereby grant, bargain, sell, convey, assign, pledge and
grant a security interest unto the Trustee, and unto its successors in the
trusts hereunder, and to them and their successors and assigns forever, all
right, title and interest of the Issuer in, to and under, subject to the terms
and conditions of this Indenture, any and all of the following (collectively,
the “Trust Estate”):

 

(a)           the Loan Agreement, including but not limited to the Issuer’s
rights to receive the loan payments and other revenues and receipts payable
thereunder, and the Issuer’s rights to enforce the Loan Agreement, provided,
however, that the Issuer hereby reserves its rights under the Loan Agreement to
receive notices, the payment of Administration Expenses and indemnification
payments, all as provided in the Loan Agreement;

 

(b)           the Note, including, without limitation, all payments to be made
by the Company pursuant to the Note;

 

(c)           the proceeds of the Bonds (subject to provisions pertaining to the
use thereof set forth herein and in the Loan Agreement);

 

(d)           any and all other property of every kind and nature from time to
time hereafter by delivery or by writing of any kind, conveyed, mortgaged, sold,
pledged, assigned and transferred, as and for additional security hereunder, by
the Issuer or by any other Person in its behalf or with its written consent to
the Trustee, and the Trustee is hereby authorized to receive any and all such
property at any and all times and to hold and apply the same subject to the
terms hereof provided, however, the Trustee consents in writing to the
acceptance of such additional security;

 

(e)           any income received by the Trustee from the Investment of the
proceeds of the Bonds and other funds held by the Trustee hereunder (subject to
provisions pertaining to the use thereof set forth herein and in the Loan
Agreement); and

 

(f)            the proceeds of any of the foregoing;

 

2

--------------------------------------------------------------------------------


 

TO HAVE AND TO HOLD all the same hereby pledged, conveyed and assigned, or
agreed or intended so to be, to the Trustee and its successors in said trust and
to it and its assigns forever;

 

PROVIDED, HOWEVER, that if the Issuer, its successors or assigns, shall well and
truly pay, or cause to be paid, the principal of the Bonds issued and secured
hereunder and the interest due or to become due thereon, at the times and in the
manner mentioned in such Bonds, according to the true intent and meaning
thereof, and shall well and truly keep, perform and observe all the covenants
and conditions pursuant to the terms of this Indenture to be kept, performed and
observed by it, and shall pay or cause to be paid to the Trustee all sums of
money due or to become due to it in accordance with the terms and provisions
hereof, then upon such final payments this Indenture and the unvested rights
hereby granted shall cease and terminate, otherwise this Indenture will remain
in full force and effect;

 

THIS INDENTURE FURTHER WITNESSETH that, and it is expressly declared, all Bonds
issued and secured hereunder are to be issued, authenticated and delivered and
all the rights and property hereby pledged are to be dealt with and disposed of
under, upon and subject to the terms, conditions, stipulations, covenants,
agreements, trusts, uses and purposes as hereinafter expressed, and the Issuer
has agreed and covenanted, and does hereby agree and covenant, with the Trustee
and with the Registered Owners, from time to time, of the said Bonds, as
follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1            Definitions.  The terms set forth below shall have the
following meanings in this Indenture and in the Loan Agreement, unless the
context clearly otherwise requires.  Except where the context otherwise
requires, words importing the singular number shall include the plural number
and vice versa Capitalized terms used and not defined herein shall have the
meanings ascribed to them in the Loan Agreement.

 

“Act” shall mean collectively the provisions of Sections 57-10-401 et seq.,
Mississippi Code of 1972, as amended and supplemented.

 

“Administration Expenses” shall mean the reasonable and necessary out-of-pocket
expenses incurred by the Issuer pursuant to the Loan Agreement or this
Indenture, including the Administrative Fee, and the compensation and reasonable
out-of-pocket expenses paid to or incurred by the Trustee or any Paying Agent
under this Indenture, including reasonable fees and out-of-pocket expenses of
outside counsel.

 

“Administrative Fee” shall mean the fee of the Issuer with respect to the Bonds
in the amount of $30,000 which fee is required to be paid by the Company to the
Issuer pursuant to the Section 4.10 of the Loan Agreement.

 

“Applicable Law” shall mean (a) in respect of any Person, all provisions of Laws
applicable to such Person, and all orders and decrees of all courts and
determinations of

 

3

--------------------------------------------------------------------------------


 

arbitrators applicable to such Person and (b) in respect of contracts made or
performed in the State, “Applicable Law” shall also mean the laws of the United
States, including, without limitation in addition to the foregoing, 12 USC
Sections 85 and 86, and any other statute of the United States now or at any
time hereafter prescribing the maximum rates of interest on loans and extensions
of credit, and the laws of the State.

 

“Applicable Margin” shall mean the following percentages per annum, based upon
the Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Purchaser pursuant to Section 7(b)(2) of the Guaranty Agreement:

 

Pricing
Level

 

Leverage Ratio

 

Eurodollar Rate
for the Loan

 

Base Rate
for the Loan

 

I

 

Less than or equal to 1.25 to 1.00

 

1.000

%

0.000

%

II

 

Greater than 1.25 to 1.00 but less than or equal to 1.75 to 1.00

 

1.375

%

0.375

%

III

 

Greater than 1.75 to 1.00 but less than or equal to 2.25 to 1.00

 

1.750

%

0.750

%

IV

 

Greater than 2.25 to 1.00

 

2.125

%

1.125

%

 

Any increase or decrease in the Applicable Margin resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered to the Purchaser
pursuant to Section 7(b)(2) of the Guaranty Agreement; provided, however, that
if a Compliance Certificate is not delivered when due in accordance with such
Section 7(b)(1), then Pricing Level IV shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the first Business Day immediately
following the date such Compliance Certificate is actually delivered to the
Purchaser.  From the Closing Date the Applicable Margin in effect through and
including the date the Compliance Certificate is delivered pursuant to
Section 7(b)(1) for the fiscal quarter ending February 28, 2013 shall be
Level II.  Purchaser shall calculate the effective Applicable Margin and the
Applicable Rate, and the Trustee shall have no obligation to make such
calculations.

 

If, as a result of any restatement of or other adjustment to the financial
statements of Limited (as defined in the Guaranty Agreement) or for any other
reason, the Company, Limited or the Purchaser determines that (i) the Leverage
Ratio as of any applicable date was inaccurate and (ii) a proper calculation of
the Leverage Ratio would have resulted in higher pricing for such period, the
Company shall immediately and retroactively be obligated to pay to the
Purchaser, promptly on demand by the Purchaser (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Company under
the Bankruptcy Code of the United States, automatically and without further
action by the Purchaser), an amount equal to the excess of the amount of
interest and fees that should have been paid for such period over the amount of
interest and fees actually paid for such period.  This paragraph shall not limit
the rights of the Purchaser under this Indenture or any other Loan Document. 
The Company’s obligations under this paragraph shall survive the repayment of
obligations under the Loan Documents.

 

4

--------------------------------------------------------------------------------


 

“Applicable Rate” shall mean a rate per annum equal to (a) with respect to
Eurodollar Rate Loans for an Interest Period, the Eurodollar Rate for such
Interest Period plus the Applicable Margin for Eurodollar Rate Loans, and
(b) with respect to a Base Rate Loan, the Base Rate plus the Applicable Margin
for Base Rate Loans.

 

“Audited Financial Statements” shall have the meaning specified in the Guaranty
Agreement.

 

“Authorized Company Representative” shall mean any Person from time to time
designated to act on behalf of the Company by a written certificate, signed on
behalf of the Company by one of its Vice Presidents or other duly authorized
Person and its Secretary or its Treasurer or other duly authorized Person and
furnished to the Issuer and the Trustee, containing the specimen signature of
each such Person.

 

“Bank of America” shall mean Bank of America, N.A. and its successors.

 

“Base Rate” shall mean for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate in effect for such day plus 1/2 of 1%,
(b) the rate of interest in effect for such day as publicly announced from time
to time by Bank of America as its “prime rate” and (c) the Eurodollar Rate plus
1%.  The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in the Base Rate due to a change in the Federal Funds Rate, the prime rate or
the rate for such Eurocurrency Rate Loans shall be effective from and including
the effective date of such change in the Federal Funds Rate, the prime rate or
such Eurodollar Rate.

 

“Base Rate Loan” shall mean the Loan when it bears interest based on the Base
Rate.

 

“Bonds” shall have the meaning specified in the Recitals of this Indenture,
including any Bonds thereafter authenticated and delivered in lieu of or in
substitution for such Bonds, pursuant to the provisions of this Indenture.

 

“Bond Counsel” shall mean Baker Donelson, Bearman, Caldwell & Berkowitz, PC,
Jackson, Mississippi, or an attorney-at-law or a firm of attorneys, designated
by the Issuer, of nationally recognized standing in matters pertaining to bonds
issued by states and their political subdivisions, duly admitted to the practice
of law before the highest court of any state of the United States.

 

“Bond Counsel’s Opinion” shall mean an opinion signed by Bond Counsel and
satisfactory to the Issuer, the Trustee, and the Purchaser.

 

“Bond Fund” shall mean the fund established pursuant to Section 6.1 of this
Indenture.

 

“Bondholder” or “holder of the Bonds” or “holder” shall mean the Registered
Owner(s) of any fully registered Bond.

 

5

--------------------------------------------------------------------------------


 

“Bond Purchase Agreement” shall mean the Bond Purchase Agreement, dated as of
March 19, 2013, among the Issuer, the Company and the Purchaser as amended or
supplemented from time to time.

 

“Bond Register” and “Bond Registrar” shall have the respective meanings
specified in Section 2.9 of this Indenture.

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Purchaser’s Office is located and, if such day
relates to any Eurodollar Rate Loan, shall mean any such day on which dealings
in Dollar deposits are conducted by and between banks in the London interbank
eurodollar market.  The Trustee shall not be responsible for determining what
constitutes a “Business Day” for purposes of carrying out its obligations under
this Indenture.

 

“Change in Law” shall mean the occurrence, after the date of this Indenture, of
any of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued. The Trustee shall not
be responsible for determining whether a Change in Law has occurred for purposes
of carrying out its obligations under this Indenture.

 

“Closing Date” shall mean the first date all the conditions precedent in
Section 8 of the Bond Purchase Agreement are satisfied or waived.

 

“Company” shall have the meaning specified in the Recitals of this Indenture, or
any Person which is the surviving, resulting or transferee Person in any merger,
consolidation or transfer of assets permitted under Section 5.2 of the Loan
Agreement and shall also mean, unless the context otherwise requires, any
assignee of the Loan Agreement as permitted by Section 6.1 of the Loan
Agreement.

 

“Compliance Certificate” shall mean a certificate substantially in the form of
Exhibit A to the Guaranty Agreement.

 

“Completion Date” shall mean, with respect to the Bonds, the date of completion
of the Project as that date shall be certified pursuant to Section 5.3 of this
Indenture.

 

“Construction” when used in connection with the Project, shall mean, without
limitation, the acquisition, construction, installation and equipping of the
Project.

 

6

--------------------------------------------------------------------------------


 

“Cost of Construction of the Project” shall mean the costs and allowances for
the Construction of the Project which are permitted under Sections 57-10-201, et
seq. and 5710-401, et seq. of the Act and which include, but are not limited to,
all capital costs of the Project, including the following:

 

(a)           obligations incurred for Equipment and labor and to contractors,
builders and materialmen in connection with the acquisition, construction, and
installation of an economic development project;

 

(b)           the cost of acquiring land or rights in land and any cost
incidental thereto, including recording fees;

 

(c)           the cost of contract bonds and of insurance of all kinds that may
be required or necessary during the course of acquisition, construction, and
installation of an economic development project which is not paid by the
contractor or contractors or otherwise provided for;

 

(d)           all costs of architectural and engineering services, including
test borings, surveys, estimates, plans and specifications, preliminary
investigations, and supervision of construction, as well as for the performance
of all the duties required by or consequent upon the acquisition, construction,
and installation of an economic development project;

 

(e)           all costs which shall be required to be paid under the terms of
any contracts or contracts for the acquisition, construction, and installation
of an economic development project; and

 

(f)            all costs, expenses, and fees incurred in connection with the
issuance of bonds pursuant to Sections 57-10-401 through 57-10-445 of the Act.

 

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

 

“Default Rate” shall mean an interest rate equal to (i) the Base Rate plus
(ii) the Applicable Margin, if any, applicable to a Base Rate Loan plus (iii) 2%
per annum; provided, however, that with respect to a Eurodollar Rate Loan, the
“Default Rate” shall be an interest rate equal to the interest rate (including
any Applicable Margin) otherwise applicable to such Eurodollar Rate Loan plus 2%
per annum.

 

“Dollar” and “$” shall mean lawful money of the United States.

 

“Environmental Laws” shall mean any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including

 

7

--------------------------------------------------------------------------------


 

those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

 

“Equipment” shall mean all of the fixtures (including all leasehold
improvements), machinery, equipment, and all other items of tangible personal
property now owned or hereafter acquired by the Company, and located or to be
located on or affixed to the Project Site, together with all substitutions
therefore and all repairs, renewals, and replacements thereof.

 

“Eurodollar Rate” shall mean:

 

(a)           for any Interest Period with respect to a Eurodollar Rate Loan,
the rate per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or such other commercially available source
providing quotations of BBA LIBOR as may be designated by the Purchaser from
time to time) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or, (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Purchaser to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted and with a term equivalent to such Interest Period would
be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two London Banking Days prior to the commencement of such Interest Period;
and

 

(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to (i) BBA LIBOR, at approximately
11:00 a.m., London time determined two London Banking Days prior to such date
for Dollar deposits being delivered in the London interbank market for a term of
one month commencing that day or (ii) if such published rate is not available at
such time for any reason, the rate per annum determined by the Purchaser to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.

 

“Eurodollar Rate Loan” shall mean the Loan when it bears interest at a rate
based on the Eurodollar Rate.

 

“Event(s) of Default” shall mean any Event(s) of Default specified in
Section 10.1 of this Indenture.

 

“Excluded Taxes” means, with respect to the Purchaser or any other recipient of
any payment to be made by or on account of any obligation of the Issuer or the
Company hereunder, (a) Taxes imposed on or measured by its overall net income
(however denominated), and franchise Taxes imposed on it (in lieu of net income
Taxes), by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of Purchaser, in which its applicable Purchaser’s Office
is located

 

8

--------------------------------------------------------------------------------


 

or (b) any branch profits Taxes imposed by the United States or any similar tax
imposed by any other jurisdiction in which the Issuer or the Company is located.

 

“Federal Funds Rate” shall mean for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Purchaser.

 

“GAAP” shall mean generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

 

“Government Securities” shall mean bonds, notes and other evidences of
indebtedness of the United States or the State and any other security
unconditionally guaranteed as to the payment of principal and interest by the
United States or any agency thereof.

 

“Guarantee” shall have the meaning specified in the Guaranty Agreement.

 

“Guarantor” or “Guarantors” shall mean the parties to the Guaranty Agreement
providing the Guarantee.

 

“Guaranty Agreement” shall mean that certain Guaranty Agreement, dated as of
March 1, 2013, in favor of the Purchaser and executed by the Guarantors.

 

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes, or other pollutants,
including petroleum or petroleum distillates, asbestos, or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

 

9

--------------------------------------------------------------------------------


 

“Highest Lawful Rate” shall mean at the particular time in question the maximum
rate of interest which, under Applicable Law, the Issuer is then permitted to
charge on the Bonds.  If the maximum rate of interest which, under Applicable
Law, the Issuer is permitted to charge on the Bonds shall change after the date
hereof, the Highest Lawful Rate shall be automatically increased or decreased,
as the case may be, from time to time as of the effective time of each change in
the Highest Lawful Rate without notice to the Company.  For purposes of
determining the Highest Lawful Rate under Applicable Law, the indicated rate
ceiling shall be the lesser of (a) the applicable rate under §75-17-103 of the
Mississippi Code, as amended, and (b)(i) if the amount outstanding under this
Indenture is less than $250,000, twenty-four percent (24%), or (ii) if the
amount under this Indenture is equal to or greater than $250,000, twenty-eight
percent (28%) per annum.  The Trustee shall not be responsible for determining
the Highest Lawful Rate.

 

“Indebtedness” shall have the meaning specified in the Guaranty Agreement.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indenture” shall mean this Indenture related to the Bonds dated as of March 1,
2013, between the Issuer and the Trustee, as the same may be amended and
supplemented from time to time.

 

“Interest Payment Date” shall mean (a) as to the Loan when it is not a Base Rate
Loan, the last day of each Interest Period applicable to the Loan and the
Maturity Date; provided, however, that if any Interest Period for the Loan while
it is a Eurodollar Rate Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates; and (b) as to the Loan while it is a Base Rate Loan,
the last Business Day of each May, August, November and February and the
Maturity Date.

 

“Interest Period” shall mean, as to the Loan while it is a Eurodollar Rate Loan,
the period commencing on the date such Eurodollar Rate Loan is disbursed or
converted to or continued as a Eurodollar Rate Loan and ending on the date one,
two, three or six months thereafter, as selected by the Company in its Loan
Notice or such other period that is twelve months or less requested by the
Company and consented to by the Purchaser; provided that:

 

(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iii)          no Interest Period shall extend beyond the Maturity Date.

 

10

--------------------------------------------------------------------------------


 

“Investment” or “Invest” shall mean as to any Person, any direct or indirect
acquisition or investment by such Person, whether by means of (a) the purchase
or other acquisition of capital stock or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually Invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“Investment Securities” shall mean, only to the extent permitted by State law,
any of the following unless the Company has determined that the same are not at
the time legal Investments of the Company’s monies:

 

(a)           savings accounts and certificates of deposit issued by a
commercial bank or savings and loan association incorporated under the laws of
the United States or any state thereof or the District of Columbia having a
capital stock and surplus of more than $50,000,000, including the Trustee, or
which are fully collateralized by investments of the type described in (b) below
or are rated either A-1 or A-2 by Standard & Poor’s Corporation or P-1 or P-2 by
Moody’s Investors Service, Inc.;

 

(b)           bonds, notes and other evidences of indebtedness of the United
States or the State and any other security unconditionally guaranteed as to the
payment of principal and interest by the United States or any agency thereof;

 

(c)           repurchase agreements involving the purchase and resale of
investments described in (b) above; provided, that (i) the purchase price of any
such agreement shall at no time exceed the fair market value of the investments
underlying the same, (ii) each such agreement shall provide for the payment of
cash or deposit of additional investments at least monthly so that the sum of
the fair market value of investments and the amount of cash underlying the same
shall remain at least equal to the purchase price thereof, (iii) the Trustee
shall take physical possession of such investments or the Trustee shall be named
as the record owner of such investments in the records of a Federal Reserve
Bank, in each case no later than the time the purchase price therefore is paid
by the Trustee, (iv) the other party to such repurchase agreement shall be a
commercial bank or savings and loan association incorporated under the laws of
the United States or any state thereof or the District of Columbia or a
securities firm registered under the Securities Exchange Act of 1934, in either
case having combined capital and surplus of at least $50,000,000 including the
Trustee, and (v) the repurchase obligations are at the demand of the Trustee or
have a maturity of less than one year;

 

(d)           any money market fund rated “AAA” by Moody’s Investors
Service, Inc. comprised of the investments of the type described in paragraph
(b);

 

11

--------------------------------------------------------------------------------


 

(e)           any other investment or investment agreement as the Registered
Owner(s) of fifty-one percent (51%) or more in the aggregate principal amount of
the Bonds then Outstanding may approve.

 

The Trustee shall assume without independent verification that any investments
of Bond proceeds directed in writing by the Company to be made by the Trustee
shall comply with State law.

 

“Issuer” shall mean the Mississippi Business Finance Corporation, constituting a
public body corporate and a political subdivision of the State, its successors
and assigns, and any public corporation resulting from or surviving any
consolidation or merger to which it or its successors may be a party.

 

“Laws” shall mean, collectively, all international, foreign, federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority, or other security interest or preferential arrangement in the nature
of a security interest of any kind or nature whatsoever (including any
conditional sale or other title retention agreement, any easement, right of way
or other encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” or “Loans” shall mean the advances (one or more) in the aggregate
provided by the Issuer to the Company pursuant to the terms of the Loan
Agreement from the proceeds of the Bonds.

 

“Loan Agreement” shall mean the Loan Agreement between the Company and the
Issuer dated as of March 1, 2013, as amended or supplemented from time to time
in accordance with the terms thereof.

 

“Loan Documents” shall mean the Loan Agreement, this Indenture, the Bond
Purchase Agreement, the Note, the Bond, the Assignment of the Loan Agreement,
and the Assignment of the Note, the Guaranty Agreement, and all other
agreements, documents, instruments, certificates and agreements executed and/or
delivered by the Company, in connection with the Loan Agreement, this Indenture,
the Bond Purchase Agreement, and the Guaranty Agreement.

 

“Loan Payments” shall mean the payments required to be made by the Company
pursuant to Section 4.2 of the Loan Agreement.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London eurodollar market.

 

12

--------------------------------------------------------------------------------


 

“Maturity Date” shall mean March 1, 2023, or such later date (not to exceed 25
years) as the Company and the Purchaser may otherwise agree and, to the extent
required, as approved by the Issuer.

 

“Note” shall mean the promissory note issued by the Company to the Issuer in
accordance with Section 4.1 of the Loan Agreement, the form of which is attached
thereto as Exhibit C.

 

“Notice of Borrowing” shall mean Exhibit A attached to the Bond Purchase
Agreement, duly executed by the Company all as required by Section 3.5 of the
Loan Agreement.

 

“Organization Documents” shall mean (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Indenture or any
other Loan Document; provided that Other Taxes shall exclude Excluded Taxes.

 

“Outstanding” when used with reference to Bonds, shall mean, at any date as of
which the amount of outstanding Bonds is to be determined, the aggregate of all
Bonds authorized, issued, authenticated and delivered under this Indenture
except:

 

(a)           Bonds canceled or surrendered to the Trustee for cancellation
pursuant to Section 2.12 of this Indenture prior to such date; or

 

(b)           Bonds in lieu of or in substitution for which other Bonds shall
have been authenticated and delivered pursuant to this Indenture unless proof
satisfactory to the Trustee and the Company is presented that any such Bond is
held by a bona fide holder in due course.

 

In determining whether holders of a requisite aggregate principal amount of
Bonds Outstanding have concurred in any request, demand, authorization,
direction, notice, consent or waiver under this Indenture, Bonds which are owned
by the Company or the Issuer shall be disregarded and deemed not to be
Outstanding for the purpose of any such determination; provided, however, that
for the purpose of determining whether the Trustee shall be protected in relying
upon any such request, demand, authorization, direction, notice, consent or
waiver, only Bonds which the Trustee knows to be so owned shall be so
disregarded.

 

13

--------------------------------------------------------------------------------


 

“Paying Agent” shall mean the Person appointed in Section 11.22 of this
Indenture for the purposes set forth therein.

 

“Payment Date” shall mean an Interest Payment Date or a Principal Payment Date,
as the case may be.

 

“Permitted Encumbrances” shall mean and include:

 

(a)           any lien or charge incident to construction or maintenance other
than those then payable and filed of record unless such are being contested by
the Company in good faith and appropriate reserves are maintained with respect
thereto;

 

(b)           the lien of Taxes and assessments which are not delinquent;

 

(c)           the lien of Taxes and assessments which are delinquent but the
validity of which is being contested as permitted by Section 4.6 of the Loan
Agreement;

 

(d)           any liens created under the Loan Agreement, this Indenture, the
Note, the Bonds, and the Guaranty Agreement;

 

(e)           the rights of the Issuer and the Trustee under the Loan Agreement,
this Indenture and the Note;

 

(f)            any lien on the Project or any part thereof created or that may
be created pursuant to the Loan Agreement from the Company to the Issuer, as
assigned to the Trustee pursuant to this Indenture and;

 

(g)           such other encumbrances as the Purchaser may approve in writing
such approval not to be unreasonably withheld.

 

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority,
or other entity.

 

“Principal Payment Amounts” shall mean the respective amounts set forth opposite
each such date:

 

Date

 

Amount

 

 

 

 

 

 

March 1, 2014

 

$

1,900,000

 

March 1, 2015

 

$

1,900,000

 

March 1, 2016

 

$

3,800,000

 

March 1, 2017

 

$

5,700,000

 

March 1, 2018

 

$

1,900,000

 

March 1, 2019

 

$

1,900,000

 

March 1, 2020

 

$

1,900,000

 

March 1, 2021

 

$

1,900,000

 

March 1, 2022

 

$

1,900,000

 

March 1, 2023

 

$

15,200,000

 

 

14

--------------------------------------------------------------------------------


 

“Principal Payment Date” shall mean March 1 of each year commencing on March 1,
2014, and ending on the Maturity Date.

 

“Project” shall mean the acquisition, construction, and installation of
machinery and Equipment constituting the warehousing and distribution
facilities, which meets the definition of “business enterprise” under
Section 57-10-205 and which meets the definition of “economic development
project” under Section 57-10-401, all to be located at the Project Site.

 

“Project Fund” shall mean the fund created under Section 5.1 of this Indenture.

 

“Project Site” shall mean the real property located in the State more
particularly described in Exhibit A attached to the Loan Agreement upon which
the Equipment will be located.

 

“Purchaser” shall mean Bank of America, N.A., or its successors or assigns.

 

“Purchaser’s Office” shall mean, as to the Purchaser, the office or offices of
the Purchaser as the Purchaser may from time to time notify the Company.

 

“Redemption Price” shall mean the principal of and interest on the Bonds to be
redeemed at par, without penalty or premium, and all other amounts due and owing
in respect to the Bonds.

 

“Registered Owner(s)” shall mean the Person or Persons in whose name or names
the particular registered Bond or Bonds shall be registered on the Bond
Register.

 

“Revenues” shall mean all payments, receipts and invoices payable by the Company
to the Issuer under the Loan Agreement (except payment of Administration
Expenses and indemnification payments pursuant to Sections 4.2 and 4.11,
respectively, of the Loan Agreement) and any other payments, receipts and
revenues derived by the Issuer from the Company under the Loan Agreement.

 

“State” shall mean the State of Mississippi.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Trustee” shall mean Deutsche Bank National Trust Company, Olive Branch,
Mississippi, or its successor.

 

“Type” means, with respect to the Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

15

--------------------------------------------------------------------------------


 

“United States” and “U.S.” mean the United States of America.

 

Section 1.2                                   Accounting Terms.

 

(a)                                 All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Indenture shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.

 

(b)                                 If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and the Company shall so request, the Purchaser and the Company
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Purchaser and the Company); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Company shall provide to the Purchaser
financial statements and other documents required under this Indenture or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

 

Section 1.3                                   Rounding.  Any financial ratios
required to be maintained pursuant to this Indenture shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).  The Trustee shall not be
responsible for any calculations under this Section 1.3.

 

Section 1.4                                   Times of Day.  Unless otherwise
specified, all references herein to times of day shall be references to Central
time (daylight or standard, as applicable).

 

Section 1.5                                   Other Interpretive Provisions. 
With reference to this Indenture and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”

 

(b)                                 Unless the context requires otherwise:
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the

 

16

--------------------------------------------------------------------------------


 

words “herein,” “hereof” and “hereunder” and words of similar import when used
in any Loan Document, shall be construed to refer to such Loan Document in its
entirety and not to any particular provision thereof, (iv) all references in a
Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

(c)                                  In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(d)                                 Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Indenture or any other Loan Document.

 

ARTICLE II

 

DESCRIPTION, AUTHORIZATION, MANNER OF
EXECUTION, AUTHENTICATION, REGISTRATION AND
TRANSFER OF BONDS

 

Section 2.1                                   Authorization of Bonds.  (a) No
Bonds may be issued under the provisions of this Indenture except in accordance
with this Article and shall be limited to the maximum principal amount of
$38,000,000.  The proceeds of the Bonds shall be advanced from time to time by
the Purchaser upon receipt by the Purchaser (with a copy to the Trustee) of a
Notice of Borrowing; provided, however, no advances shall be made by the
Purchaser after March 20, 2014. The Trustee shall make a notation on the grid
attached to the Note of the date and amount of each such advance and each
payment of principal and interest on the Bonds.  The Purchaser has agreed in the
Bond Purchase Agreement to make a similar notation on the grid attached to the
Bond.  To the extent of any inconsistency between the grid attached to the Note
and the grid attached to the Bond, the grid attached to the Bond shall prevail.
The principal amount outstanding under this Indenture shall be determined by
records maintained by the Trustee and the Purchaser.  To the extent of any
inconsistency between the records maintained by the Trustee and the records
maintained by the Purchaser, the records maintained by the Purchaser shall
prevail.  Each Notice of Borrowing submitted by the Company to the Purchaser
requesting an advance of the proceeds of the Loan under the Loan Agreement, or
the conversion of a Loan from one Type to the other (as described below in
Section 2.1(b)), shall be deemed a request hereunder for funding or conversion
of a corresponding and equal amount under the Bonds.  Each advance of a Loan may
initially be made as a Base Rate Loan or a Eurodollar Rate Loan, and may be
converted from one Type to another from time to time, at the request of the
Company, as further provided herein.

 

17

--------------------------------------------------------------------------------


 

(b)                                 (i) Each conversion of a portion of the Loan
from one Type to the other, and each continuation of a Eurodollar Rate Loan
shall be made upon the Company’s irrevocable notice to the Purchaser, which may
be given by telephone.  Each such notice must be received by the Purchaser not
later than 11:00 a.m. three Business Days prior to the requested date of any
conversion to or continuation of a Eurodollar Rate Loan or of any conversion of
a Eurodollar Rate Loan to a Base Rate Loan.  Each telephonic notice by the
Company pursuant to this Section 2.1(b) must be confirmed promptly by delivery
to the Purchaser of a written Notice of Borrowing, appropriately completed and
signed by an Authorized Company Representative. Each conversion to or
continuation of a Eurodollar Rate Loan shall be in a principal amount of
$1,000,000 or any whole dollar amount in excess thereof. Each Loan of or
conversion to a Base Rate Loan shall be in a principal amount of $500,000 or any
whole dollar amount in excess thereof. Each Notice of Borrowing (whether
telephonic or written) shall specify (1) whether the Company is requesting a
conversion of the Loan from one Type to the other or a continuation of a
Eurodollar Rate Loan, (2) the requested date of the conversion or continuation,
as the case may be (which shall be a Business Day), (3) the principal amount of
the Loan to be converted or continued, and (4) if applicable, the duration of
the Interest Period with respect thereto. If the Company fails to specify a Type
of Loan in a Notice of Borrowing or if the Company fails to give a timely notice
requesting a conversion or continuation, then the Loan shall be converted to a
Base Rate Loan. Any such automatic conversion to a Base Rate Loan shall be
effective as of the last day of the Interest Period then in effect with respect
to the Eurodollar Rate Loan. If the Company requests a conversion to or
continuation of a Eurodollar Rate Loan in any such Notice of Borrowing, but
fails to specify an Interest Period, the Company will be deemed to have
specified an Interest Period of one month.

 

(ii)                                  Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for the Eurodollar Rate Loan.  During the existence of an Event
of Default, the Loan may not be converted to or continued as a Eurodollar Rate
Loan without the consent of the Purchaser.

 

(iii)                               The Purchaser shall promptly notify the
Company of the interest rate applicable to any Interest Period for a Eurodollar
Rate Loan upon determination of such interest rate.  At any time that a Base
Rate Loan is outstanding, the Purchaser shall notify the Company of any change
in Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

 

(iv)                              After giving effect to all conversions of the
Loan from one Type to the other, and all continuations of the Loan as the same
Type, there shall not be more than five Interest Periods in effect with respect
to the Loan.

 

Notwithstanding anything herein to the contrary, the Purchaser shall be
responsible for maintaining records of each conversion, the applicable Types and
amounts of each portion of the Loan and interest payable with respect to the
Loan as of each Payment Date.  The Purchaser shall notify the Trustee of each
such calculation and the Trustee shall conclusively rely upon such
notifications.  The Trustee shall not be responsible for the calculation the
Applicable Rates or amounts of interest payable on any Payment Date.

 

18

--------------------------------------------------------------------------------


 

Section 2.2                                   Issuance of Bonds. 
(a) Designation of and Maximum Principal Amount of Bonds.  The Bonds shall be
designated “Mississippi Business Finance Corporation Taxable Industrial
Development Revenue Bonds, Series 2013 (Helen of Troy Olive Branch, MS Project)”
and shall be issued under and secured by this Indenture in the maximum aggregate
principal amount of $38,000,000; provided, however, that the principal amount of
the Bonds, up to the maximum principal amount, may be advanced to the Issuer
periodically, upon the Company’s request to the Purchaser through a Notice of
Borrowing with notice of such request to the Trustee, as provided in
Sections 2.1 and 2.7 of this Indenture and in the Bond Purchase Agreement. The
principal amount of the Bonds Outstanding at any time shall be determined by the
records maintained by the Trustee and the Purchaser pursuant to this Indenture.
The Bonds and each advance thereon shall be dated the date of the respective
issuance and delivery and shall mature (subject to prior redemption at the
prices and dates and upon the terms and conditions hereinafter set forth) as set
forth below, shall be numbered sequentially from R-1 upward and initially shall
be issued in the form of one (1) typewritten bond. The initial advance of the
Bonds shall bear interest from the date of such advance. Interest shall
thereafter be paid on the succeeding Interest Payment Dates on the outstanding
principal of the Bonds. Except as hereinafter provided, the principal of and
interest due on any Bonds shall be paid to the Registered Owner of such Bond as
shown on the registration books kept by the Bond Registrar.

 

(b)                                 Maturity, Interest Rate, and Payments. 
(i) After all principal has been advanced on the Bonds or to the extent of
principal advanced if all has not been advanced by March 20, 2014, all interest
accrued thereon shall be paid simultaneously on each Interest Payment Date. 
Principal shall be payable on each Principal Payment Date and in full on the
Maturity Date, if not sooner paid under Sections 2.3 or 2.4 hereof.

 

(ii)                                  The Bonds shall bear interest equal to the
Applicable Rate.  Bonds may be prepaid in whole or in part without penalty or
premium, upon written notice to the Trustee, the Issuer, and the Purchaser as
required in Section 2.4 of this Indenture; provided, however, in no event shall
the Bonds be subject to redemption under Section 2.4 prior to the earlier of
March 20, 2014 or six (6) months after the Completion Date.

 

(iii)                               Subject to the provisions of subsection
(iv) below, (A) a Eurodollar Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the lesser of (y) the Highest Lawful Rate and (z) the Eurodollar Rate for such
Interest Period plus the Applicable Margin; and (B) a Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the lesser of (y) the Highest Lawful
Rate and (z) the Base Rate plus the Applicable Margin.

 

(iv)                              (A)                               If any
amount of principal of the Bonds is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by Applicable Laws.

 

19

--------------------------------------------------------------------------------


 

(B)                               If any amount (other than principal of the
Bonds) payable by the Company or any Guarantor under any Loan Document is not
paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, then upon the request of the
Purchaser, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by Applicable Laws.

 

(C)                               Upon the request of the Purchaser, while any
Event of Default exists, the Company shall pay interest on the principal amount
of all outstanding Bonds hereunder at a fluctuating interest rate per annum at
all times equal to the lesser of (y) the Highest Lawful Rate and (z) the Default
Rate, to the fullest extent permitted by Applicable Laws.

 

(D)                               Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(v)                                 Interest on the Bonds shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein. Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

(vi)                              All payments of principal of and interest on
the Bonds shall be payable in any coin or currency of the United States which,
at the time of payment is legal tender for the payment of public and private
debts and shall be made to the Registered Owner(s) thereof by check drawn and
mailed by first class mail, postage prepaid, on the Payment Date or by bank wire
or bank transfer as such Registered Owner(s) may specify or otherwise as the
Trustee and such Registered Owner(s) may agree.

 

(c)                                  Computation of Interest and Fees.  All
computations of interest for a Base Rate Loan to be made by the Purchaser when
the Base Rate is determined by Bank of America’s “prime rate” shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest shall be made by the
Purchaser on the basis of a 360-day year and actual days elapsed (which results
in more fees or interest, as applicable, being paid than if computed on the
basis of a 365-day year). Interest shall accrue on the Loan for the day on which
the Loan is made, and shall not accrue on the Loan, or any portion thereof, for
the day on which the Loan or such portion is paid, provided that if the Loan is
repaid on the same day on which it is made shall bear interest for one day.

 

(d)                                 Inability to Determine Rates.  If the
Purchaser determines that for any reason in connection with any request for a
conversion to or continuation of a Eurodollar Rate Loan that (a) Dollar deposits
are not being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of the Eurodollar Rate Loan or
(b) adequate and reasonable means do not exist for determining the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan, the Purchaser will promptly so notify the Company and the Trustee.
Thereafter, the obligation of the Purchaser to convert to or maintain a
Eurodollar Rate Loan shall be suspended until the Purchaser revokes such notice.

 

20

--------------------------------------------------------------------------------


 

Upon receipt of such notice, the Company may revoke any pending request for a
conversion to or continuation of a Eurodollar Rate Loan or, failing that, will
be deemed to have converted such request into a request for a conversion of the
Loan to a Base Rate Loan in the amount specified therein.

 

(e)                                  Interest Rate Limitation.  Notwithstanding
anything to the contrary contained in this Indenture, the interest paid or
agreed to be paid under this Indenture shall not exceed the Highest Lawful Rate.
If the Purchaser shall receive interest in an amount that exceeds the Highest
Lawful Rate, the excess interest shall be applied to the principal of the Bonds
or, if it exceeds such unpaid principal, refunded to the Company. In determining
whether the interest contracted for, charged, or received by the Purchaser
exceeds the Highest Lawful Rate, such Person shall, to the extent permitted by
Applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term hereunder.

 

Section 2.3                                   Mandatory Redemption.  The Bonds
shall be subject to mandatory redemption prior to the Maturity Date in
accordance with the provisions of Article VIII hereof upon direction of the
Issuer, without premium or penalty, upon payment in each case of an amount equal
to the amount of the Bonds to be redeemed, together with interest accrued on
such principal amount to such date, in whole or in part, at any time, (i) in
case of damage or destruction to, or condemnation of the Project if the Company
has determined to prepay a similar portion of the Note pursuant to the Loan
Agreement or (ii) in the event and to the extent that there remains surplus
funds in the Project Fund upon completion as provided in Section 3.7 of the Loan
Agreement.

 

Section 2.4                                   Optional Redemption.  The Bonds
are also subject to redemption and prepayment by the Issuer without premium or
penalty, except as provided in Section 9.3(a)(iii) hereof, at the written
request of the Company, with such request to be provided to the Trustee and the
Issuer no less than fifteen (15) days, or such lesser period of time as shall be
acceptable to the Purchaser and the Trustee, prior to the redemption date, in
whole or in part, upon the Issuer’s providing notice of redemption in accordance
with Section 8.2 hereof and at the times in the amounts as hereinafter set
forth. Provided, however, in no event shall the Bonds be subject to redemption
under this Section 2.4 prior to the earlier of March 20, 2014 or six (6) months
after the Completion Date.

 

Section 2.5                                   Method of Partial Redemption.  All
redemptions and prepayments made by the Company are to be applied first in
reduction of interest then due at the rate stated herein, and any amount
remaining after such payment of said interest shall be applied in reduction of
principal.

 

Section 2.6                                   Bonds Mutilated, Destroyed, Stolen
or Lost.

 

(a)                                 In the event any Outstanding Bond, whether
temporary or definitive, is mutilated, lost, stolen or destroyed, the Issuer may
execute, and upon its request in writing, the Trustee shall authenticate and
deliver, a new Bond of the same Series, principal amount and maturity and of

 

21

--------------------------------------------------------------------------------


 

like tenor as the mutilated, lost, stolen or destroyed Bond in exchange and
substitution for such mutilated Bond, or in lieu of and substitution for such
lost, stolen or destroyed Bond.

 

(b)                                 Application for exchange and substitution of
mutilated, lost, stolen or destroyed Bonds shall be made to the Trustee at its
Corporate Trust Office or at such other office as designated by the Trustee. In
every case the applicant for a substitute Bond shall furnish to the Issuer and
to the Trustee such security or indemnity as may be required by them to save
each of them and any Paying Agent harmless. In every case of loss, theft or
destruction of a Bond, the applicant shall also furnish to the Issuer and to the
Trustee evidence to their satisfaction of the loss, theft or destruction and of
the ownership of such Bond, and in every case of mutilation of a Bond, the
applicant shall surrender the Bond so mutilated.

 

(c)                                  Notwithstanding the foregoing provisions of
this Section 2.6, in the event any such Bond shall have matured, and no default
has occurred which is then continuing in the payment of the principal of,
redemption premium (if any) or interest on the Bonds, the Issuer may authorize
the payment of the same (without surrender thereof except in the case of a
mutilated Bond) instead of issuing a substitute Bond provided security or
indemnity is furnished as above provided in this Section 2.6.

 

(d)                                 Upon the issuance of any substitute Bond,
the Issuer and the Trustee may charge the holder of such Bond with their
reasonable fees and out-of-pocket expenses in connection therewith. Every
substitute Bond issued pursuant to the provisions of this Section 2.6 by virtue
of the fact that any Bond is lost, stolen or destroyed shall constitute an
original additional contractual obligation of the Issuer, whether or not the
lost, stolen or destroyed Bond shall be found at any time, or be enforceable by
anyone, and shall be entitled to all the benefits of this Indenture equally and
proportionally with any and all other Bonds duly issued under this Indenture to
the same extent as the Bonds in substitution of for which such Bonds were
issued.

 

(e)                                  The provisions of this Section 2.6 are
exclusive and shall preclude (to the extent lawful) all of the rights and
remedies with respect to the payment of mutilated, lost, stolen or destroyed
Bonds, including those granted by any Laws now existing or hereafter enacted.

 

Section 2.7                                   Additional Advances of Principal. 
The aggregate amount of principal advances under the Bonds shall not exceed
$38,000,000. Subsequent to the initial issuance of the Bonds, such advances
shall be made upon the Company’s written request to the Purchaser pursuant to a
Notice of Borrowing, with notice of such request to the Trustee, as provided in
the Loan Agreement and the Bond Purchase Agreement and subject to the
satisfaction of all conditions set forth therein as determined by the Purchaser.
The proceeds of each advance made by the Purchaser to the Trustee shall be
deposited by the Trustee in the Project Fund and disbursed by the Trustee as
provided in Section 3.4 of the Loan Agreement and Section 5.2 of this Indenture.
The Purchaser has agreed in the Bond Purchase Agreement to note the date and
amount of each advance on the grid attached to the Bond but failure to make such
notation shall not affect the obligation of the Company to repay such principal
advance as required by the Loan Agreement and this Indenture. The principal
amount of each advance shall be Outstanding under the Bonds, and the terms and
provisions of this Indenture shall apply to each such advance.

 

22

--------------------------------------------------------------------------------


 

Section 2.8                                   Execution.

 

(a)                                 All the Bonds shall, from time to time, be
executed on behalf of the Issuer by, or bear the manual or facsimile signature
of, its Executive Director and its corporate seal (which may be in facsimile)
shall be thereunto affixed (or imprinted or engraved if facsimile) and attested
by the manual or facsimile signature of the Secretary. No party shall be liable
for any loss or liability of any nature (direct or indirect) suffered by such
party as a result of acting or relying on any communication which such party
believes in good faith to be given or made pursuant to this Section 2.8.

 

(b)                                 If any of the officers who shall have signed
or sealed any of the Bonds or whose facsimile signature shall be upon the Bonds
shall cease to be such officer of the Issuer before the Bonds so signed and
sealed shall have been actually authenticated by the Trustee or delivered by the
Issuer, such Bonds nevertheless may be authenticated, issued and delivered with
the same force and effect as though the Person or Persons who signed or sealed
such Bonds or whose facsimile signature shall be upon the Bonds had not ceased
to be such officers of the Issuer; and also any such Bond may be signed and
sealed on behalf of the Issuer by those Persons who, at the actual date of the
execution of such Bonds, shall be the proper officers of the Issuer, although at
the date of such Bond any such Person shall not have been such officer of the
Issuer.

 

Section 2.9                                   Negotiability, Transfer and
Registry.

 

(a)                                 The Bonds shall only be sold, assigned or
transferred as provided in this Section 2.9 and the form of Bond in Section 15.1
hereof. The Issuer hereby designates the Trustee as initial “Bond Registrar” to
keep the books for the registration of Bonds (the “Bond Register”) as provided
in this Indenture. All Bonds presented for exchange, redemption or payment (if
so required by the Issuer or the Trustee), shall be accompanied by a written
instrument or instruments of authorization for exchange, in form and with
guaranty of signature satisfactory to the Trustee, duly executed by the
Registered Owner(s) or by his attorney duly authorized in writing. No charge
shall be made to Registered Owners for the registration of the Bonds except for
a sum sufficient to pay any tax, fee or governmental charge that may be imposed
with respect thereto.

 

(b)                                 The Issuer, the Trustee, the Bond Registrar
and any Paying Agent may deem and treat the Registered Owner(s) of any
registered Bond as the absolute owner of such Bond for the purpose of receiving
any payment on such Bond and for all other purposes of this Indenture and the
Loan Agreement, whether such Bond shall be overdue or not, and neither the
Issuer, nor the Trustee, nor the Bond Registrar nor any Paying Agent shall be
affected by any notice to the contrary. Payment of, or on account of, the
principal of and interest and redemption premium, if any, on any registered Bond
shall be made to such Registered Owner(s) or upon his written order. All such
payments shall be valid and effectual to satisfy and discharge the liability
upon such Bond to the extent of the sum or sums so paid.

 

(c)                                  All Bonds issued under this Indenture
otherwise shall have such attributes of negotiability as are provided for under
the laws of the State.

 

23

--------------------------------------------------------------------------------


 

Notwithstanding anything herein to the contrary, there shall never be more than
one registered Bond.

 

Section 2.10                            Regulations with Respect to Exchanges
and Transfers.  In all cases in which the privilege of exchanging Bonds or
registering the transfer of Bonds is exercised, the Issuer shall execute and the
Trustee shall authenticate and deliver Bonds in accordance with the provisions
of this Indenture. All Bonds surrendered in any such exchange or upon any such
registration of transfer shall forthwith be delivered to the Trustee and
canceled by it. There shall be no charge to Registered Owners for any such
exchange or registration of transfer of Bonds, but the Issuer may require the
payment of a sum sufficient to pay any tax or other governmental charge required
to be paid with respect to any such exchange or registration of transfer.
Neither the Issuer nor the Trustee shall be required (a) to register the
transfer of or exchange any Bond for a period of fifteen (15) days next
preceding any Interest Payment Date on such Bond or next preceding any selection
of such Bond to be redeemed and after mailing of any notice of redemption, or
(b) to register the transfer of or exchange any Bond called for redemption in
whole or in part.

 

Section 2.11                            Authentication.  No Bond shall be
secured by this Indenture or entitled to the benefit hereof or shall be valid or
obligatory for any purpose unless there shall be endorsed on such Bond the
Trustee’s certificate of authentication, substantially in the form prescribed in
this Indenture, executed by the manual signature of a duly authorized officer of
the Trustee; and such certificate on a Bond issued by the Issuer shall be
conclusive evidence and the only competent evidence that such Bond has been duly
authenticated and delivered under this Indenture.

 

Section 2.12                            Destruction of Bonds.  Upon the
surrender to the Trustee of any temporary or mutilated Bond, or any Bond
acquired, redeemed, or paid at Maturity, the same shall forthwith be canceled
and, at the written request of the Issuer, be cremated or otherwise destroyed by
the Trustee, and the Trustee shall, if such Bond is so cremated or destroyed,
deliver its certificate of such cremation or other destruction to the Issuer.

 

Section 2.13                            Mandatory Prepayment at the Election of
Purchaser.  Not later than August 31, 2017, the Purchaser shall give written
notice to the Issuer, Company and Trustee which notice shall state whether
(i) the Purchaser will continue to own the Bonds upon the same or different
terms after August 31, 2017, or (ii) the Purchaser is electing not to continue
to own the Bonds after March 1, 2018 in which case the Bonds shall be prepaid in
full on March 1, 2018.  If the Purchaser offers to continue to own the Bonds
upon different terms and the Company fails to accept such terms by August 31,
2017, the Bonds shall be prepaid in full on March 1, 2018.  If the Purchaser
elects to continue to own the Bonds after March 1, 2018 whether on the same or
different terms, the Purchaser shall have the right to require the Company to
prepay the Bonds in full each March 1 thereafter upon giving the Company (with a
copy to the Issuer and the Trustee) not less than ninety (90) days’ written
notice.  Any such prepayment shall be in an amount equal to the principal amount
being prepaid plus accrued and unpaid interest through the date of prepayment.

 

Section 2.14                            Purchase In Lieu of Mandatory
Prepayment.  At the option of the Company, the Bonds may be purchased from the
Purchaser by a transferee permitted under

 

24

--------------------------------------------------------------------------------


 

Section 2.9 hereof in lieu of mandatory prepayment on March 1, 2018 or any
March 1 thereafter; provided, however, this Section 2.14 shall not alter, limit
or impair the ability of the Purchaser to otherwise sell, assign or transfer the
Bonds at any time pursuant to the terms of this Indenture and the other Loan
Documents.

 

ARTICLE III

 

AUTHENTICATION AND DELIVERY OF BONDS

 

Section 3.1                                   Bonds Equally and Ratably
Secured.  The aggregate principal amount of Bonds which may be executed by the
Issuer and authenticated by the Trustee and delivered and secured by this
Indenture is not limited, except as is, or may hereafter be, provided in this
Indenture or as may be limited by Law. All Bonds issued and to be issued
hereunder are, and are to be, to the extent provided in this Indenture, equally
and ratably secured by this Indenture without preference, priority or
distinction on account of the actual time or times of the authentication or
delivery or maturity of the Bonds, so that, subject as aforesaid, all Bonds at
any time Outstanding hereunder shall have the same right, lien and preference
under and by virtue of this Indenture and shall all be equally executed,
authenticated and delivered simultaneously on the date hereof, whether the same
or any of them shall actually be disposed of at such date, or whether they, or
any of them, shall be disposed of at some future date, or whether they, or any
of them, shall have been authorized to be executed, authenticated and delivered
under Section 2.11 of this Indenture or may be authorized to be executed,
authenticated and delivered hereafter pursuant to the provisions of this
Indenture.

 

Section 3.2                                   Provisions for Issuance of Bonds. 
Bonds in the maximum aggregate principal amount of $38,000,000 shall forthwith
be executed by the Issuer and delivered to the Trustee for authentication,
together with a statement as to the amount and disposition of the proceeds of
the sale of such principal amount of said Bonds, and thereupon the Bonds shall
be authenticated by the Trustee and shall be delivered to or upon the written
order of the Executive Director of the Issuer, but only upon the receipt, from
time to time, by the Trustee of the aforesaid proceeds of sale, which proceeds
shall be deposited, from time to time, in the Project Fund. Each such advance in
respect of the Bonds when paid for by the Purchaser at the direction of the
Company in accordance with the terms of this Indenture and the Loan Agreement,
the Bonds, including each such advance, will have been duly authorized, executed
and issued and will constitute legal, valid and binding limited obligations of
the Issuer enforceable in accordance with their terms and entitled to the
benefits of this Indenture. Prior to the initial authentication and delivery of
the Bonds by the Trustee, the Trustee shall also have received the following
items (a) through (f), and prior to any subsequent authentication and delivery
of the Bonds by the Trustee, the following item (f):

 

(a)                                 a resolution adopted by the Issuer
authorizing the execution and delivery of the Loan Agreement, this Indenture,
and the Bond Purchase Agreement and the issuance and delivery of the Bonds, duly
certified by the Secretary, under its corporate seal, to have been duly adopted
by the Issuer and to be in full force and effect on the date of such
certification;

 

(b)                                 the Loan Agreement, this Indenture, the
Note, the Bond Purchase Agreement, and the Guaranty;

 

25

--------------------------------------------------------------------------------


 

(c)                                  written direction to the Trustee on behalf
of the Issuer and signed by the Executive Director and by the Secretary of the
Issuer to authenticate and deliver the Bonds to the Purchaser therein identified
upon payment to the Trustee, but for the account of the Issuer, of a sum
specified in such direction. Such proceeds shall be paid over to the Trustee and
deposited in the manner provided herein;

 

(d)                                 an opinion of counsel for the Company
addressed to the Issuer, the Trustee, the Purchaser, and Bond Counsel to the
effect that: (i) the Company is duly organized and validly existing under the
laws of the State of Massachusetts and qualified to do business and in good
standing under the laws of the State; (ii) the Company has all requisite
corporate power and authority to execute, deliver and perform its obligations
under each of the Loan Documents; (iii) the execution and delivery of each of
the Loan Documents and the performance of its obligations thereunder have been
duly authorized by all necessary corporate action on the part of the Company;
(iv) each of the Loan Documents has been duly executed and delivered and
constitutes the legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms except to the extent that the
enforceability thereof may be limited by Debtor Relief Laws; (v) neither the
execution and delivery by the Company of the Loan Documents, the performance by
the Company of its obligations thereunder, nor the consummation of the
transactions contemplated thereby, constitutes or will result in a breach of the
Company’s certificate of formation or bylaws, or to the knowledge of counsel,
constitutes or will result in a violation of any Law that is applicable to the
Company; (vi) to the knowledge of counsel, neither the execution and delivery by
the Company of the Loan Documents, the performance by the Company of its
obligations thereunder, nor the consummation of the transactions contemplated
thereby, will conflict with, or result in any material breach of, or constitute
a default under, or result in the creation or imposition of any Lien (other than
as provided in the Loan Documents) upon any property or assets of the Company
pursuant to, or require any consent not obtained under, any contract, indenture,
mortgage, deed of trust, lease, agreement or other instrument to which the
Company is a party or by which it or any of its property or assets is bound or
to which it is subject; and (vii) except as disclosed, to the knowledge of
counsel after due inquiry, there is no action, suit or proceeding or
governmental investigation pending or threatened against the Company, and no
order, writ, judgment, injunction or decree against the Company before or by any
court, arbitrator or governmental or administrative body that challenges the
validity of any of the Loan Documents or the transactions contemplated thereby;
and

 

(e)                                  the approving Bond Counsel’s Opinion with
respect to the validity of the Bonds; and

 

(f)                                   the certificates required by
Section 8(a) of the Bond Purchase Agreement.

 

The Trustee shall be deemed to have received all of the items set forth in this
Section 3.2 upon receipt of a certificate from the Purchaser to the effect that
the Purchaser has received such items.  Upon receipt of such certificate, the
Trustee shall authenticate the Bonds.

 

Section 3.3                                   Limited Obligations.  The Bonds,
redemption premium, if any, together with the interest thereon, are limited
obligations of the Issuer payable solely by the Issuer from the Revenues and
other funds and collateral pledged hereunder and under the Loan Agreement.

 

26

--------------------------------------------------------------------------------


 

Neither the State, nor any other political subdivision thereof, shall be
obligated to pay the Bonds or the interest thereon or other costs incident
thereto except from the Revenues pledged by the Issuer or other monies held
hereunder for such purpose, and neither the full faith and credit nor the taxing
power of the State or any political subdivision thereof is pledged to the
payment of the principal of, premium, if any, or the interest on, the Bonds.

 

ARTICLE IV

 

CONSTRUCTION AND ACQUISITION OF PROJECT

 

Section 4.1                                   Covenant to Proceed with
Reasonable Dispatch; Revision of Plans and Specifications.

 

(a)                                 Subject to the provisions of the Loan
Agreement, the Issuer covenants that it will cause the Company to complete the
Project with reasonable dispatch and to maintain and operate the Project in
accordance with the Act.

 

(b)                                 The Company may revise the scope of the
Project at any time and from time to time prior to the completion of the
Project, provided, however, the Company will make no change in the scope of the
Project which will cause the Project to no longer be an “economic development
project” under the Act. A copy of each such revision, duly certified by an
Authorized Company Representative, shall be filed with the Issuer, the Purchaser
and the Trustee.

 

Section 4.2                                   Covenant to Comply with Laws.  The
Issuer covenants that in the installation and equipping of the Project it will
comply and will cause the Company in all material respects to comply with all
applicable requirements of the laws of the State and with all applicable lawful
requirements of any agency, board or commission created under the laws of the
State or any other duly constituted public authority with respect to the
Project.

 

ARTICLE V

 

PROJECT FUND

 

Section 5.1                                   Establishment of Project Fund. 
There is hereby created and established with the Trustee a “Project Fund”. The
Issuer shall pay or cause to be paid to the Trustee the proceeds from the sale
to the Purchaser by the Issuer of Bonds, and the Trustee shall deposit the same
in the Project Fund.

 

Section 5.2                                   Use of Monies.

 

(a)                                 Except as otherwise provided herein, until
the earlier of the Completion Date or March 20, 2014, the Trustee shall make
payments from the Project Fund to pay or reimburse the Company for the Cost of
Construction of the Project upon receipt from the Company by the Trustee of
(i) original executed requisitions, a form of which is attached hereto as
Exhibit A (upon which both the Trustee and the Issuer shall rely and shall be
protected in relying) signed by an Authorized Company Representative and
approved in writing by the Purchaser stating with

 

27

--------------------------------------------------------------------------------


 

respect to each payment to be made: (1) the requisition number, (2) the name and
address of the Person to whom payment is due or, in the event such payment is to
reimburse the Company, the name and the address of the Person to whom payment
previously has been made (or, in the case of payments to the Bond Fund,
instructions to make such payments to the Bond Fund), (3) the amount to be paid,
(4) that no “Event of Default” under Section 7.1 of the Loan Agreement has
occurred and is continuing, and (5) that each obligation, item of cost or
expense mentioned therein has been properly incurred, is a proper charge against
the Project Fund and has not been the basis of any previous withdrawal; and
(ii) copies or a listing of all invoices or statements from a contractor, vendor
or other payee or other documents acceptable to the Purchaser supporting each
requisition for payment from the Project Fund for the Cost of Construction of
the Project to be paid or reimbursed which shall be maintained by the Trustee.
The Company has agreed in the Loan Agreement to deliver a copy of each such
requisition to the Purchaser.

 

(b)                                 If any contract provides for retention by
the Company of a portion of the contract price, the advances delivered by the
Purchaser to the Trustee for deposit into the Project Fund shall be net of any
such retainage.

 

Section 5.3                                   Completion of Project.  When the
Project is completed and ready to be placed in service, the Company shall
deliver to the Trustee, the Purchaser, and the Issuer a certificate of an
Authorized Company Representative stating, as applicable, that the construction
of the Project has been completed and payment, or provision therefore of the
Cost of Construction of the Project has been made except for any such cost not
then due and payable or the liability for payment of which is being contested or
disputed in good faith by the Company. Notwithstanding the foregoing, such
certificate shall state that it is given without prejudice to any rights against
third parties which exist at the date thereof or which may subsequently come
into being. The Issuer and the Company agree to cooperate in causing such
certificates to be furnished to the Trustee, the Purchaser, and the Issuer.  No
additional amounts shall be delivered to fund the Cost of Construction of the
Project following delivery of the certificate under this Section 5.3 except for
any such cost not then due and payable or the liability for payment of which is
being contested or disputed in good faith by the Company.

 

Section 5.4                                   Completion of Project if Bond
Proceeds Insufficient; Surplus Proceeds.

 

(a)                                 If the monies in the Project Fund available
for payment of the Cost of Construction of the Project are not sufficient to pay
such costs in full, the Company will complete or cause to be completed the
Project and pay or cause to be paid all of that portion of the Cost of
Construction of the Project in excess of the monies available therefore in the
Project Fund. The Issuer does not make any warranty, either express or implied,
that the monies which will be paid into the Project Fund will be sufficient to
pay the Cost of Construction of the Project. If the Company shall pay any
portion of the Cost of Construction of the Project pursuant to the provisions of
this Section 5.4, it shall not be entitled to any reimbursement from the Issuer,
the Trustee or the holders of any of the Bonds, nor shall it be entitled to any
diminution in or postponement of the Loan Payments required under Section 4.2 of
the Loan Agreement and the Note to be paid by the Company.

 

28

--------------------------------------------------------------------------------


 

(b)                                 If, upon the Completion Date, there shall be
any surplus funds remaining in the Project Fund not reserved to pay for the Cost
of Construction of the Project, such funds shall, (i) be deposited in the Bond
Fund and used, at the earliest date permissible under the terms of this
Indenture without the payment of any premium or penalty, to pay principal on
such Bonds through redemption or retirement; and (ii) be Invested as provided
for in this Indenture until such time as such surplus funds are expended as
provided for in this Section 5.4.

 

Section 5.5                                   Default by Contractor.  In the
event of default of any supplier, contractor or subcontractor under any contract
made by it in connection with the Project or in the event of a breach of
warranty with respect to any materials, workmanship or performance guaranty, the
Company may proceed, either separately or in conjunction with others, to pursue
such remedies against the supplier, contractor or subcontractor so in default
and against each surety for the performance of such contract as it may deem
advisable. The Company will advise the Issuer, the Purchaser and the Trustee of
the steps it intends to take in connection with any such default. If the Company
shall so notify the Issuer, the Purchaser, and the Trustee, the Company may, in
its own name or in the name of the Issuer, prosecute any action or proceeding or
take any other action involving any such supplier, contractor, subcontractor or
surety which the Company deems reasonably necessary, and in such event the
Issuer will cooperate fully with the Company. Any amounts recovered by way of
damages, refunds, adjustments or otherwise in connection with the foregoing
prior to the Completion Date shall be applied to Costs of Construction of the
Project or as provided in Section 10.10 hereof.

 

Section 5.6                                   Investment of Project Fund.  Any
monies held as a part of the Project Fund or any other fund created pursuant to
this Indenture shall, at the facsimile request of an Authorized Company
Representative, confirmed in writing within two (2) Business Days, be Invested
or reinvested by the Trustee as provided in Article VII of this Indenture.

 

ARTICLE VI

 

BOND FUND

 

Section 6.1                                   Establishment of Bond Fund.  There
is hereby created and established a “Bond Fund” which shall be held by the
Trustee. There shall be deposited into the Bond Fund as and when received:
(a) all Loan Payments specified in Section 4.2 of the Loan Agreement and all
payments made on the Note; (b) after completion of the Project, such amounts in
the Project Fund as are required to be deposited in the Bond Fund by Sections
5.2 and 5.4(b) of this Indenture; (c) any amounts to be deposited in the Bond
Fund pursuant to the provisions of a supplemental Indenture; and (d) all other
monies received by the Trustee and required under or pursuant to any of the
provisions of the Loan Agreement, the Note, this Indenture, the Bonds, or the
Guaranty Agreement to be paid into the Bond Fund. The Issuer hereby covenants
and agrees that so long as any of the Bonds issued hereunder are Outstanding, it
will deposit or cause to be deposited in the Bond Fund sums, but only from the
Revenues or other monies or securities available therefore, sufficient to meet
and pay promptly the principal, redemption premium, if any, and interest on the
Bonds as the same become due and payable.

 

29

--------------------------------------------------------------------------------


 

Section 6.2                                   Flow of Funds.

 

(a)                                 To the extent monies are available in the
Bond Fund, the Trustee shall withdraw from the Bond Fund and apply such monies
on or before each Payment Date an amount which will be sufficient to pay the
principal, redemption premium, if any, and interest on such Bonds which will
become due on each such date in payment to the holders of the Bonds.

 

(b)                                 Notwithstanding the foregoing provision
regarding the flow of funds, as long as no Event of Default exists, hereunder,
and with the written consent of any Purchaser, such consent not to be
unreasonably withheld, the Company may, on or before each Payment Date, make all
principal and interest payments required by the Note and the Loan Agreement
directly to such consenting Purchaser or Purchasers, ratably in accordance with
the outstanding principal amount of the Bonds held by each of them, upon
providing the Trustee with notice of such payments. All such payments shall be
noted in the Trustee’s records and shall be recorded on the grid attached to the
Bonds.  The Trustee may conclusively rely on any such notice in carrying out its
obligations under this Indenture and the Act.

 

ARTICLE VII

 

SECURITY FOR AND INVESTMENT OF MONIES

 

Section 7.1                                   Security.  All monies from time to
time received by the Trustee and held in any fund created under this Indenture
shall be held in trust by the Trustee for the benefit of the holders from time
to time of the Bonds entitled to be paid therefrom, subject to the provisions of
Section 11.4 of this Indenture.

 

Section 7.2                                   Investments.  Monies held by the
Trustee for the credit of the Project Fund shall be initially Invested in the
Investment Securities as directed by the Company. All other monies held by the
Trustee for the credit of either the Project Fund or the Bond Fund shall be
Invested by the Trustee as directed by the Company in Investment Securities
which shall mature or be redeemable at the option of the Company before the
respective dates when the monies held for the credit of such fund will be
required for the purposes intended, and any earnings on or income from said
Investments shall be deposited in the fund from which such Investment was made.
The Company shall direct the Trustee to, Invest and reinvest the monies in any
fund in Investment Securities so that the maturity date or date of redemption at
the option of the Company shall coincide as nearly as practicable with the times
at which monies are needed to be so expended; provided, however, the Trustee
shall not be required to Invest any funds in the Bond Fund or the Project Fund
in the absence of direction by the Company to do so. The Investment Securities
purchased shall be held by or on behalf of the Trustee and shall be deemed at
all times to be part of such fund from which such Investment was made, and the
Trustee shall inform the Company of the details of all such Investments. If such
Investment Securities include any book-entry government securities, the Trustee
shall have such Investment Securities held in the name of the Trustee at the
appropriate Federal Reserve Bank. The Trustee shall at the direction of the
Company sell at the best price obtainable in accordance with usual and customary
trust department procedures, or present for redemption, any Investment
Securities purchased by it as an Investment whenever it shall be necessary to
provide monies to meet any payment from the fund from which Investments were
made. The Trustee shall advise the

 

30

--------------------------------------------------------------------------------


 

Company in writing each calendar month of all Investments held for the credit of
each fund in its custody under the provisions of this Indenture as of the end of
the preceding month and of the amount of earnings on all Investments allocable
to the funds during the preceding calendar month. Investment Securities may be
purchased through the Trustee.  The Trustee shall invest any moneys only at the
direction of the Company, and the Trustee shall not be liable for any loss
incurred as a result of complying with the directions of the Company.

 

Section 7.3                                   Transfer of Balance.  Any balance
in any of the Funds created under this Indenture or otherwise held by the
Trustee after all the Bonds, redemption premium, if any, together with the
interest thereon, have been paid in full and all amounts due to the Trustee,
Paying Agent, the Purchaser, and the Issuer have been paid, shall be paid over
to the Company.

 

ARTICLE VIII

 

REDEMPTION OF BONDS

 

Section 8.1                                   Method of Redemption.  Any
redemption of all or any part of the Bonds which are subject to redemption shall
be made in the manner provided in this Article VIII.

 

Section 8.2                                   Notice of Redemption.

 

(a)                                 In the case of any redemption, the Trustee
shall give in its own name or in the name of the Issuer notice, as hereinafter
provided in this Section 8.2, stating (i) that the Bonds have been called for
redemption and, in the case of Bonds to be redeemed in part only, the portion of
the principal amount thereof that has been called for redemption, (ii) that they
will be due and payable on the date fixed for redemption (specifying such date)
upon surrender thereof at the offices of the Trustee, at the applicable
Redemption Price (specifying such price) together with accrued interest to such
date, and (iii) that all interest on the Bonds (or portions thereof) so to be
redeemed will cease to accrue on and after such date. Any prepayment of a
Eurodollar Rate Loan shall be in a principal amount of $1,000,000 or any whole
dollar amount in excess thereof; and any prepayment of a Base Rate Loan shall be
in a principal amount of $500,000 or any whole dollar amount in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.

 

31

--------------------------------------------------------------------------------


 

(b)                                 Such notice shall be mailed by first class
mail, in a sealed envelope, postage prepaid, or some other commercially
reasonable method used by the Trustee, and must be received by the Purchaser
(and other holders of the Bonds, if any, at their respective addresses as the
same shall last appear on the Bond Register) and the Trustee not later than
11:00 a.m. (i) three (3) Business Days prior to any date of prepayment of a
Eurodollar Rate Loan, and (ii) on the date of prepayment of a Base Rate Loan. If
such notice is given by the Company, the Company shall make such prepayment and
the payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required under Section 9.3(a)(iii) hereof.

 

Section 8.3                                   Payment of Redeemed Bonds.

 

(a)                                 If notice of redemption has been given as
provided in Section 8.2 of this Indenture, the Bonds or portions thereof called
for redemption shall be due and payable on the date fixed for redemption at the
Redemption Price, together with accrued interest to the date fixed for
redemption. Payment of the Redemption Price, together with accrued interest,
shall be made by the Trustee upon surrender of such Bonds. The Redemption Price
shall be paid out of the Bond Fund. The expense of giving notice and any other
expenses of redemption shall be paid by the Company. Accrued interest shall be
paid out of the Bond Fund. If there shall be called for redemption less than the
principal amount of a registered Bond, the Issuer shall execute and deliver and
the Trustee shall authenticate, upon surrender of such Bond, and without charge
to the Registered Owner(s) thereof, at the option of the Registered Owner(s),
registered Bonds of like series and maturity date for the unredeemed portion of
the principal amount of the registered Bond so surrendered.

 

(b)                                 From and after the date fixed for redemption
designated in such notice (deposit of sufficient redemption monies having been
made with the Trustee and notice having been given or waived), notwithstanding
that any Bonds so called for redemption in whole or in part shall not have been
surrendered for cancellation, no further interest shall accrue upon the
principal of any of the Bonds or portions thereof so called for redemption; and
such Bonds or portions thereof so to be redeemed shall cease to be entitled to
any Lien, benefit or security under this Indenture, and the holders thereof
shall have no rights in respect of such Bonds or portions thereof except to
receive payment of the Redemption Price and unpaid interest accrued to the date
fixed for redemption.

 

ARTICLE IX

 

PARTICULAR COVENANTS OF THE ISSUER

 

Section 9.1                                   Payment of Bonds.  The Issuer will
promptly pay from the Revenues and other funds and collateral pledged hereunder
the principal of and the interest on every Bond issued under and secured by this
Indenture at the places, on the dates and in the manner specified in this
Indenture and in said Bonds according to the true intent and meaning thereof.

 

Section 9.2                                   Maintain Its Existence.  The
Issuer will at all times maintain its existence and will use its best efforts to
maintain, preserve and renew all its rights, powers, privileges and

 

32

--------------------------------------------------------------------------------


 

franchises; and it will cause the Company to covenant to remain in material
compliance with all valid acts, rules, regulations, orders and directions of any
legislative, executive, administrative or judicial body applicable to the
Project or the Project Site.

 

Section 9.3                                   Payments Under Loan Agreement; No
Amendment to Loan Agreement Without Consent.

 

(a)                                 So long as any of the Bonds are Outstanding,
the Issuer will require the Company to pay, or cause to be paid, all the
payments and other costs and charges payable by the Company under the Loan
Agreement, including, without limitation, the following:

 

(i)                                     If any Change in Law shall:

 

(1)                                 impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, the Purchaser;

 

(2)                                 subject the Purchaser to any tax of any kind
whatsoever with respect to this Indenture, or change the basis of taxation of
payments to the Purchaser in respect thereof (except for Indemnified Taxes or
Other Taxes covered by Section 9.5(a)  and the imposition of, or a change in the
rate of, any Excluded Tax payable by the Purchaser); or

 

(3)                                 impose on the Purchaser or the London
interbank market any other condition, cost or expense affecting this Indenture
and the agreements made by the Purchaser;

 

and the result of any of the foregoing shall be to increase the cost to the
Purchaser of making or maintaining the Loan, or to reduce the amount of any sum
received or receivable by the Purchaser hereunder (whether of principal,
interest or any other amount) then, upon request of the Purchaser, the Issuer
will cause the Company to pay to the Purchaser such additional amount or amounts
as will compensate the Purchaser for such additional costs incurred or reduction
suffered.

 

(ii)                                  If the Purchaser determines that any
Change in Law affecting the Purchaser or any Purchaser’s Office or the
Purchaser’s holding company, if any, regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on the Purchaser’s
capital or on the capital of the Purchaser’s holding company, if any, as a
consequence of this Indenture or Bonds, to a level below that which the
Purchaser or the Purchaser’s holding company could have achieved but for such
Change in Law (taking into consideration the Purchaser’s policies and the
policies of the Purchaser’s holding company with respect to capital adequacy),
then from time to time the Issuer shall cause the Company to pay to the
Purchaser such additional amount or amounts as will compensate the Purchaser or
the Purchaser’s holding company for any such reduction suffered.

 

33

--------------------------------------------------------------------------------


 

(iii)                               Upon demand of the Purchaser from time to
time, the Issuer shall cause the Company to promptly compensate the Purchaser
for and hold the Purchaser harmless from any loss, cost or expense incurred by
it as a result of:

 

(1)                                 any continuation, conversion, payment or
prepayment of the Loan when it is not a Base Rate Loan on a day other than the
last day of the Interest Period for the Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise); or

 

(2)                                 any failure by the Company to prepay,
borrow, continue or convert the Loan when it is not a Base Rate Loan on the date
or in the amount notified by the Company; or

 

(3)                                 any loss of anticipated profits and any loss
or expense arising from the liquidation or reemployment of funds obtained by it
to maintain the Loan or from fees payable to terminate the deposits from which
such funds were obtained.

 

(iv)                              The Issuer shall also cause the Company to pay
any customary administrative fees charged by the Purchaser in connection with
the foregoing.

 

(b)                                 The Loan Agreement may not be amended,
changed, modified, altered or terminated without the prior written consent of
the Purchaser, such consent not to be unreasonably withheld. No amendment,
change, modification, alteration or termination of the Loan Agreement shall be
made other than pursuant to a written instrument signed by the Issuer, the
Company, and the Trustee.

 

(c)                                  The Issuer will require the Company to
observe faithfully all of its covenants and agreements under the Loan Agreement
and, in case the Company shall fail to make such payments or observe said
covenants and agreements, the Issuer will institute and prosecute all such legal
proceedings as may be appropriate for the protection of the holders of the
Bonds. The Loan Agreement specifically provides that the rights of the Company
under the Loan Agreement, and its right, title and interest in and to the
Project, are subject to the rights, remedies and powers of the Trustee under
this Indenture.

 

Section 9.4                                   Further Documents.  The Issuer
covenants that it will from time to time execute and deliver such further
instruments and take such further action as may be reasonable and as may be
required to carry out the purpose of this Indenture; provided, however, that no
such instruments or actions shall pledge the full faith and credit nor taxing
power of the State, or any political subdivision of said State.

 

Section 9.5                                   Payment of Taxes and Assessments;
Compliance with Regulations; No Creation of Liens or Charges.  Subject to
Section 2.3 of the Loan Agreement, the Issuer will:

 

(a)                                 pay or make provision for payment of, or
cause the Company to pay or make provision for payment of,

 

34

--------------------------------------------------------------------------------


 

(i)                                     all lawful taxes and assessments,
including income, profits, property or excise taxes, if any, or other municipal
or governmental charges lawfully levied or assessed by the federal, state or
municipal government upon the Issuer with respect to or upon the Project or the
Project Site or any part thereof or upon any payments in respect thereof under
the Loan Agreement when the same shall become due;

 

(ii)                                  any and all payments by or on account of
any obligations of the Company hereunder or under any other Loan Document to be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Company shall be required by
Applicable Law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (1) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Purchaser receives an amount
equal to the sum it would have received had no such deductions been made,
(2) the Issuer shall make, or cause the Company to make, such deductions, and
(3) the Issuer shall timely pay, or cause the Company to timely pay, the full
amount deducted to the relevant Governmental Authority in accordance with
Applicable Law;

 

(iii)                               any Other Taxes to the relevant Governmental
Authority in accordance with Applicable Law;

 

(iv)                              indemnification payments to the Purchaser
within ten (10) days after demand therefore, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Purchaser, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority, with a certificate as to the amount of such payment or
liability delivered to the Issuer or the Company by the Purchaser to be
conclusive absent manifest error; provided, that if the Purchaser determines, in
its sole discretion, that it has received a refund of any Taxes or Other Taxes
as to which it has been indemnified by the Issuer or the Company or with respect
to which the Issuer or the Company has paid additional amounts pursuant to this
Section, the Purchaser shall pay to the Issuer or the Company, as the case may
be, an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Issuer or the Company under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses of the Purchaser and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided, further, that the Issuer, upon the request of the
Purchaser, agrees to repay, or shall cause the Company to repay, the amount paid
over to the Issuer or the Company, as the case may be, (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Purchaser in the event the Purchaser is required to repay such refund to such
Governmental Authority; and

 

(v)                                 as soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Issuer or the Company to a Governmental
Authority, the Issuer shall deliver, or cause the Company to deliver, to the
Purchaser the original or a certified copy

 

35

--------------------------------------------------------------------------------


 

of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Purchaser, provided that this subsection
(a) shall not be construed to require the Purchaser to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Company or any other Person; and

 

(b)                                 not create or suffer to be created any Lien
upon the payments in respect to the Loan Agreement or the Note; provided,
however, that nothing in this Section 9.5 shall require the Issuer or the
Company to pay any tax or assessment, observe or comply with any requirement or
pay or cause to be discharged or make provision for any such Lien so long as the
validity thereof shall be contested in good faith by appropriate legal
proceeding duly prosecuted or there shall have been provided a bond reasonably
satisfactory to the Trustee to discharge such Lien.

 

Section 9.6                                   Extension of Payment of Bonds.  In
order to prevent any accumulation of claims for interest after the Maturity Date
of the Bonds, the Issuer will not directly or indirectly extend or assent to the
extension of time of payment of any claims for interest on any of the Bonds and
will not directly or indirectly be a party to or approve any such arrangement by
purchasing or funding such claims for interest or in any other manner. In case
any such claim for interest shall be extended or funded in violation of this
Section 9.6, such claim for interest shall not be entitled, in case of any
default under this Indenture, to the benefit or security of this Indenture,
except subject to the prior payment in full of the principal of and redemption
premium (if any) on all Bonds issued and Outstanding under this Indenture, and
of all claims for interest which shall not have been so extended or funded.

 

ARTICLE X

 

DEFAULTS AND REMEDIES

 

Section 10.1                            Events of Default.  In case one or more
of the following events, in this Indenture referred to as the “Events of
Default”, shall occur and be continuing, that is to say, if:

 

(a)                                 payment of the principal of, redemption
premium (if any), or interest on the Bonds shall not be made when the same shall
become due and payable; or

 

(b)                                 the occurrence and continuance of an “event
of default” under any of the Loan Documents after giving effect to any
applicable grace period; or

 

(c)                                  the Issuer shall fail to observe or perform
in any material way any covenant, condition, agreement or provision contained in
the Bonds or in this Indenture on the part of the Issuer to be performed other
than those set forth in (a) and (b) of this Section 10.1, and such failure shall
continue for thirty (30) days after written notice specifying such failure and
requiring the same to be remedied shall have been given to the Issuer, the
Trustee and the Company by the Purchaser;

 

then, in each such case, unless the principal of all the Bonds shall have become
due and payable otherwise than by acceleration, the Trustee may, and upon
written request of the Purchaser, shall by written notice given to the Issuer
and the Company by the Trustee, declare the principal of all

 

36

--------------------------------------------------------------------------------


 

Bonds then Outstanding to be due and payable immediately, and upon such
declaration the said principal, together with interest accrued thereon, shall
become due and payable immediately at the place of payment provided in the said
notice, anything in this Indenture or in said Bonds to the contrary
notwithstanding.

 

The above provisions, however, are subject to the condition that, an Event of
Default may be waived upon the consent of the Purchaser, or if there is more
than one Registered Owner, upon the consent of the holders of at least fifty-one
percent (51%) of principal amount of the Bonds then Outstanding.

 

Section 10.2                            Right to Declare Bonds Due and Payable. 
In any case in which under the provisions of Section 10.1 of this Indenture the
Trustee has the right to declare the principal of all Bonds then Outstanding to
be due and payable immediately, or when the Bonds by their terms mature (upon
redemption or otherwise) and are not paid, the Trustee, as the assignee and
pledgee of all the right, title and interest of the Issuer in and to the Loan
Agreement, may enforce each and every right granted to the Issuer under the Loan
Agreement, except those rights specifically retained by the Issuer; provided,
however, the Trustee shall only declare Bonds due and payable pursuant to this
Section 10.2 if so directed by the Purchaser.

 

Section 10.3                            Proceedings by Trustee.  Upon the
happening and continuance of any Event of Default, then and in every such case
the Trustee in its discretion may, and upon the written request of the Purchaser
and the receipt of indemnification by the Purchaser satisfactory to the Trustee,
shall:

 

(a)                                 by mandamus, or other suit, action or
proceeding at law or in equity,
enforce all rights of the Bondholders and require the Issuer or the Company to
carry out any agreements with or for the benefit of the Bondholders and to
perform its or their duties under the Act, the Loan Agreement and this
Indenture;

 

(b)                                 bring suit upon the Bonds;

 

(c)                                  by action or suit in equity require the
Issuer to account as if it were the trustee of an express trust for the
Bondholders;

 

(d)                                 by action or suit in equity enjoin any acts
or things which may be unlawful or in violation of the rights of the
Bondholders;

 

(e)                                  exercise any and all rights available under
law, including but not limited to the rights of a secured party under the
Uniform Commercial Code of the State.

 

(f)                                   exercise its rights and remedies under the
Loan Documents.

 

Section 10.4                            Effect of Discontinuance or
Abandonment.  In case any proceeding taken by the Trustee on account of any
default shall have been discontinued or abandoned for any reason, or shall have
been determined adversely to the Trustee, then and in every such case the
Issuer, the Trustee and the Bondholders shall be restored to their former
positions and rights

 

37

--------------------------------------------------------------------------------


 

under this Indenture, respectively, and all rights, remedies and powers of the
Trustee shall continue as though no such proceeding had been taken.

 

Section 10.5                            Rights of the Purchaser.  Anything in
this Indenture to the contrary notwithstanding, upon the happening and
continuance of any Event of Default, the Purchaser shall have the sole right to
declare an Event of Default, upon providing the Trustee indemnity reasonably
satisfactory to it against the costs, expenses and liabilities to be incurred
therein or thereby, by an instrument in writing executed and delivered to the
Trustee, the Purchaser shall have the sole right to direct the method and place
of conducting all remedial proceedings to be taken by the Trustee under this
Indenture.

 

Section 10.6                            Restriction on Bondholder’s Action.  No
holder of any of the Bonds shall have any right to institute any suit, action or
proceeding in equity or at law for the enforcement of any trust under this
Indenture, or any other remedy under this Indenture, unless such holder
previously shall have given to the Trustee written notice of an Event of Default
as hereinabove provided and shall have made written request of the Trustee to
institute any such suit, action, proceeding or other remedy, after the right to
exercise such powers or rights of action, as the case may be, shall have
accrued, and shall have afforded the Trustee a reasonable opportunity either to
proceed to exercise the powers in this Indenture granted, or to institute such
action, suit or proceeding in its or their name; nor unless there also shall
have been offered to the Trustee indemnity reasonably satisfactory to it against
the costs, reasonable out-of-pocket expenses and liabilities to be incurred
therein or thereby, and the Trustee shall not have complied with such request
within a reasonable time; and such notification, request and offer of indemnity
are hereby declared in every such case, at the option of the Trustee, to be
conditions precedent to the execution of the trusts of this Indenture or for any
other remedy under this Indenture; it being understood and intended that no one
or more Registered Owner(s) of the Bonds secured by this Indenture shall have
any right in any manner whatever by his or their action to affect, disturb or
prejudice the security of this Indenture, or to enforce any right under this
Indenture or under the Bonds, except in the manner in this Indenture provided,
and that all proceedings at law or in equity shall be instituted, had and
maintained in the manner in this Indenture provided and for the equal benefit of
all holders of Outstanding Bonds. Notwithstanding the foregoing provisions of
this Section 10.6 or any other provision of this Indenture, (a) the obligation
of the Issuer shall be absolute and unconditional to pay, but solely from the
Revenues and other funds and collateral pledged under this Indenture, the
principal of and interest on the Bonds to the respective holders thereof at the
respective due dates thereof, and nothing herein shall affect or impair the
right of action, which is absolute and unconditional, of such Registered
Owner(s) to enforce such payment; and (b) upon providing satisfactory
indemnification to the Trustee, the Purchaser may exercise the rights of the
Trustee under this Indenture including consolidating any actions or remedies
under this Indenture with any actions and remedies available to the Issuer under
the Loan Agreement.

 

Section 10.7                            Power of Trustee to Enforce.  All rights
of action under this Indenture or under any of the Bonds secured by this
Indenture which are enforceable by the Trustee may be enforced by it only at the
direction of the Purchaser.  Any such rights of action may be enforced without
the possession of any of the Bonds, or the production thereof at the trial or
other proceedings relative thereto, and any such suit, action or proceedings
instituted by the Trustee

 

38

--------------------------------------------------------------------------------


 

shall be brought in its own name, as trustee, for the equal and ratable benefit
of the holders of the Bonds subject to the provisions of this Indenture.

 

Section 10.8                            Remedies Not Exclusive.  No remedy in
this Indenture conferred upon or reserved to the Trustee or to the holders of
the Bonds is intended to be exclusive of any other remedy or remedies, and each
and every such remedy shall be cumulative, and shall be in addition to every
other remedy given under this Indenture or now or hereafter existing at law or
in equity or by statute.

 

Section 10.9                            Effect of Waiver.  No delay or omission
of the Trustee or of any Registered Owner(s) of the Bonds to exercise any right
or power accruing upon any default or Event of Default shall impair any such
right or power or shall be construed to be a waiver of any such default or Event
of Default, or an acquiescence therein; and every power and remedy given by this
Article X to the Trustee and to the holders of the Bonds, respectively, may be
exercised from time to time and as often as may be deemed expedient.

 

Section 10.10                     Application of Monies.  Any monies held by the
Trustee or received by the Trustee pursuant to this Article X shall, after
payment of all Administration Expenses and all costs and expenses of the
proceedings resulting in the collection of such monies and of the expenses,
liabilities and advances incurred or made by the Trustee and the fees and
expenses, if any of the Issuer in carrying out this Indenture or the Agreement,
be deposited in the Bond Fund and be applied as follows:

 

FIRST - To the payment of the Persons entitled thereto of all installments of
interest then due on the Bonds, in the order of the maturity of the installments
of such interest and, if the amount available shall not be sufficient to pay in
full any particular installment, then to the payment ratably, according to the
amounts due on such installment, to the Persons entitled thereto, without any
discrimination or privilege;

 

SECOND - To the payment to the Persons entitled thereto of the unpaid principal
of and premium, if any, on any of the Bonds which shall have become due (other
than Bonds matured or called for redemption for the payment of which monies are
held pursuant to the provisions of this Indenture), in the order of their due
dates, with interest on such Bonds from the respective dates upon which they
became due until paid and, if the amount available shall not be sufficient to
pay in full the Bonds due on any particular date, together with such interest,
then to the payment ratably, according to the amount of principal due on such
date, to the Persons entitled thereto without any discrimination or privilege;

 

THIRD - To be held for the payment to the Persons entitled thereto as the same
shall become due of the principal of and interest on the Bonds which may
thereafter become due either at maturity or upon call for redemption prior to
maturity and, if the amount available shall not be sufficient to pay in full
Bonds due on any particular date, together with interest then due and owing
thereon, payment shall be made ratably according to the amount of principal due
on such date to the Persons entitled thereto without any discrimination or
privilege; and

 

39

--------------------------------------------------------------------------------


 

FOURTH - To the Company, provided, however, that no monies shall be paid to the
Company until the Trustee is satisfied that no other Persons are owed monies
under this Indenture, the Loan Agreement and the Note.

 

Whenever monies are to be applied pursuant to the provisions of this
Section 10.10, such monies shall be applied at such times, and from time to
time, as the Trustee shall determine, having due regard to the amount of such
monies available for application and the likelihood of additional monies
becoming available for such application in the future. Whenever the Trustee
shall apply such funds, it shall fix the date (which shall be a Payment Date
unless it shall deem another date more suitable) upon which such application is
to be made and upon such date interest on the amounts of principal to be paid on
such dates shall cease to accrue. The Trustee shall give, by mailing as it may
deem appropriate, such notice of the deposit with it of any such monies and of
the fixing of any such date.

 

ARTICLE XI

 

CONCERNING THE TRUSTEE

 

Section 11.1                            Appointment and Acceptance of Duties. 
The Trustee hereby accepts and agrees to the trusts hereby created, but only
upon the additional terms set forth in this Article XI, to all of which the
Issuer agrees and the respective holders of the Bonds by their purchase and
acceptance thereof, agree.

 

Section 11.2                            Responsibilities.  The recitals,
statements and representations in this Indenture or in the Bonds contained, save
only the Trustee’s certificate of authentication upon the Bonds, shall be taken
and construed as made by and on the part of the Issuer, and not by the Trustee,
and the Trustee does not assume, and shall not have, any responsibility or
obligation for the correctness of any recitals, statements and representations
in this Indenture. The Trustee shall have no responsibility for any funds other
than those funds actually paid to or received or held by it hereunder.

 

Section 11.3                            Powers.  The Trustee may execute any of
the trusts or powers of this Indenture and perform the duties required of it
under this Indenture by or through attorneys, agents, receivers, or employees,
and shall be entitled to obtain and rely on advice of counsel concerning all
matters of trust and its duty under this Indenture and the Trustee shall not be
answerable for the default or misconduct of any such attorney, agent, receiver,
or employee selected by it with reasonable care. The Trustee shall not be
answerable for the exercise of any discretion or power under this Indenture or
for anything whatever in connection with the trusts in this Indenture created,
except only for its own willful misconduct or gross negligence.

 

Section 11.4                            Compensation.  The Company shall pay to
the Trustee reasonable compensation for all services rendered by it under this
Indenture and also all its reasonable out-of-pocket expenses, charges and other
disbursements and those of its outside attorneys and agents incurred in and
about the administration and execution of the trusts by this Indenture created
and the performance of its powers and duties under this Indenture. In default of
such payment, the Trustee may deduct the same from any monies coming into its
hands and shall be entitled to a preference in payment over any of the Bonds
Outstanding under this Indenture.

 

40

--------------------------------------------------------------------------------


 

Section 11.5                            No Duty to Maintain Insurance.  The
Trustee shall be under no duty to effect or to renew any policies of insurance
or under any liability for the failure of the Issuer or the Company to effect or
renew insurance; or to report or file claims or proofs of loss for any loss or
damage insured against or which may occur; nor shall the Trustee be liable as an
insurer.

 

Section 11.6                            Notice of Event of Default.  Except as
provided in Section 10.6 hereof, the Trustee shall not be required to take
notice, or to be deemed to have notice, of any default or Event of Default under
this Indenture other than a default or Event of Default under Section 10.1(a) of
this Indenture, unless specifically notified in writing of such default or Event
of Default by the Purchaser. The Trustee may, however, at any time, in its
discretion, require of the Issuer full information and advice as to the
performance of any of the covenants, conditions and agreements contained in this
Indenture.

 

Section 11.7                            Action Upon Default.  The Trustee shall
be under no obligations to take any action in respect to any default or Event of
Default or otherwise, or toward the execution or enforcement of any of the
trusts by this Indenture created, or to institute, appear in or defend any suit
or other proceeding in connection therewith, unless requested in writing so to
do by the Purchaser, and if in its opinion such action may tend to involve it in
expense or liability, unless furnished, from time to time as often as it may
require, with reasonable indemnity satisfactory to it; but the foregoing
provisions are intended only for the protection of the Trustee, and shall not
affect any discretion or power given by any provisions of this Indenture to the
Trustee to take action in respect of any default or Event of Default without
such notice or request from the Bondholders, or without security or indemnity.

 

Section 11.8                            Compensation and Reimbursement;
Limitation of Liability.

 

(a)                                 The Trustee shall be protected and shall
incur no liability in acting or proceeding in good faith upon any resolution,
notice, telegram, request, consent, waiver, certificate, statement, affidavit,
voucher, bond, requisition or other paper or document which it shall in good
faith believe to be genuine and to have been authorized or signed by the proper
Person or to have been prepared and furnished pursuant to any of the provisions
of this Indenture, and the Trustee shall be under no duty to make any
investigation or inquiry as to any statements contained or matters referred to
in any such instrument, but may accept and rely upon the same as conclusive
evidence of the truth and accuracy of such statements. The Trustee shall not be
bound to recognize any Person as a holder of any Bond or to take any action at
his request unless such Bond shall be deposited with the Trustee or evidence
satisfactory to the Trustee of the ownership of such Bond shall be furnished to
the Trustee.

 

(b)                                 The Company agrees:

 

(i)                                     to pay to the Trustee from time to time
reasonable compensation for all services rendered by it hereunder (which
compensation shall not be limited by any provision of law in regard to the
compensation of a trustee of an express trust);

 

(ii)                                  except as otherwise expressly provided
herein, to reimburse the Trustee upon its request for all reasonable
out-of-pocket expenses, disbursements and advances incurred or made by the
Trustee in accordance with any provision of this Indenture

 

41

--------------------------------------------------------------------------------


 

(including the reasonable compensation and the reasonable expenses and
disbursements of its agents and outside counsel), except any such expense,
disbursement or advance as may be attributable to its gross negligence or bad
faith; and

 

(iii)                               to indemnify the Trustee for, and to hold
harmless against, any loss, damages, claims, liability or expense of whatsoever
kind incurred without gross negligence or willful misconduct on its part,
arising out of or in connection with the acceptance or administration of the
trust or trusts hereunder, including the costs and expenses of defending itself
against any claim or liability in connection with the exercise or performance of
any of its powers or duties hereunder.

 

As security for the performance of the obligations of the Company under this
Section 11.8, the Trustee shall have a lien prior to the Bonds upon all property
and funds held or collected by the Trustee as such. Any expenses and
compensation for any services rendered by the Trustee after the occurrence of an
Event of Default shall constitute expenses and compensation for services of
administration under all applicable Debtor Relief Laws and if the Trustee shall
not be compensated for such costs, the Trustee may reimburse itself from such
property or funds and shall be entitled to a preference therefore over any Bonds
Outstanding hereunder.

 

(c)                                  The provisions of this Section 11.8 shall
survive the termination of this Indenture.

 

Section 11.9                            Relationship of Trustee.  The Trustee
and any bank or trust company in common control with the Trustee, as principal
or agent, may engage in or be interested in any financial or other transaction
with the Issuer or the Company, and may act as depository, trustee, or agent for
any committee or body of holders of the Bonds issued under or secured by this
Indenture or other obligations of the Issuer as freely as if it were not Trustee
under this Indenture.

 

Section 11.10                     No Duty to Invest.  The Trustee shall be under
no liability for interest upon any monies which it may at any time receive under
any of the provisions of this Indenture, except such as it may agree in writing
with the Issuer or the Company to pay thereon. The Trustee shall incur no
liability for any losses incurred in connection with any Investment of funds by
it made in accordance with this Indenture, subject to Section 11.3 of this
Indenture.

 

Section 11.11                     Reserved.

 

Section 11.12                     Resignation.  The Trustee may at any time and
for any reason resign and be discharged of the trusts created by this Indenture
by executing an instrument in writing resigning such trust and specifying the
date when such resignation shall take effect, and filing the same with the
Secretary of the Issuer not less than thirty (30) days before the date specified
in such instrument when such resignation shall take effect. Such resignation
shall take effect on the day specified in such instrument and notice, unless a
successor Trustee shall not have been appointed and accepted such appointment as
hereinafter provided, in which event such resignation shall take effect
immediately on the appointment of and acceptance by such successor Trustee.

 

42

--------------------------------------------------------------------------------


 

Section 11.13                     Removal.  The Trustee at any time and for any
reason may be removed by an instrument in writing appointing a successor filed
with the Trustee so removed and executed by the holders of at least fifty-one
percent (51%) of principal amount of the Bonds then Outstanding.

 

Section 11.14                     Appointment of Successor Trustee.

 

(a)                                 In case at any time the Trustee shall
resign, or shall be removed, or be dissolved, or if its property or affairs
shall be taken under the control of any state or federal court or administrative
body because of insolvency or bankruptcy, or for any other reason, a vacancy
shall forthwith and ipso facto exist in the office of Trustee and a successor
may be appointed by the Registered Owner(s) of greater than fifty percent (50%)
in aggregate principal amount of the Bonds then Outstanding, by an instrument or
instruments in writing filed with the Secretary of the Issuer, signed by such
Bondholders or by their attorneys-in-fact duly authorized in writing. Copies of
each instrument shall be promptly delivered by the Issuer to the predecessor
Trustee and to the Trustee so appointed.

 

(b)                                 Until a successor Trustee shall be appointed
by the Bondholders as authorized by this Section 11.14, the Issuer, by an
instrument authorized by resolution, shall appoint a Trustee to fill such
vacancy. Any new Trustee so appointed by the Issuer shall immediately and
without further act be superseded by a Trustee appointed by the Bondholders in
the manner hereinabove in this Section 11.14 provided.

 

Section 11.15                     Successor to be Bank or Trust Company.  Every
successor in the trust hereunder appointed pursuant to Section 11.14 of this
Indenture shall be a bank or trust company organized and doing business under
the laws of the United States or any state or territory thereof with trust
powers, having combined capital and surplus of at least $50,000,000 if such a
bank or trust company willing and able to accept the trust on customary terms
can, with reasonable effort, be located.

 

Section 11.16                     Failure to Appoint a Successor Trustee.  In
case at any time the Trustee shall resign and no appointment of a successor
Trustee shall be made pursuant to the foregoing provisions of this Article XI
prior to the date specified in the notice of resignation as the date when such
resignation shall take effect, the Trustee or the holder of any Bond may apply
to any court of competent jurisdiction to appoint a successor Trustee. Such
court may thereupon, after such notice, if any, as it may deem proper, appoint a
successor Trustee.

 

Section 11.17                     Acceptance by Successor Trustee.

 

(a)                                 Any successor Trustee appointed under this
Article XI shall execute, acknowledge and deliver to the Issuer an instrument
accepting such appointment under this Indenture, and thereupon such successor
Trustee, without any further act, deed or conveyance, shall become duly vested
with all the estates, property, rights, powers, trusts, duties and obligations
of its predecessor in the trust under this Indenture, with like effect as if
originally named Trustee in this Indenture. Upon request of such successor
Trustee, the Trustee ceasing to act and the Issuer shall execute and deliver an
instrument transferring to such successor Trustee all the estates, property,
rights, powers and trusts under this Indenture of the Trustee so ceasing

 

43

--------------------------------------------------------------------------------


 

to act, and the Trustee so ceasing to act shall pay over to the successor
Trustee all monies and other assets at the time held by it under this Indenture.

 

(b)                                 Any Trustee ceasing to act shall
nevertheless retain a Lien upon all property and funds held or collected by such
Trustee to secure any amount then due it pursuant to the provisions of
Section 11.4 of this Indenture.

 

Section 11.18                     Merger or Consolidation.  Any corporation or
association into which any Trustee under this Indenture may be merged or with
which it may be consolidated, or any corporation or association resulting from
any merger or consolidation to which any Trustee under this Indenture shall be a
party, or any corporation or association to which any Trustee under this
Indenture may transfer all or substantially all of its assets or its corporate
trust business, shall be the successor Trustee under this Indenture, without the
execution or filing of any paper or any further act on the part of the parties
hereto, anything in this Indenture to the contrary notwithstanding.

 

Section 11.19                     Action Upon Event of Default.  Except as
provided in Section 10.6 hereof and notwithstanding any other provisions of this
Article XI, the Trustee shall, during the existence of an Event of Default known
to the Trustee, exercise such of the rights and powers vested in it by this
Indenture and use the same degree of skill and care in their exercise as a
prudent man would use and exercise under the circumstances in the conduct of his
own affairs; provided, however, that the liability of the Trustee shall only be
to the extent provided in Section 11.3 of this Indenture and shall be subject to
the indemnity of the Company in Section 11.8 of this Indenture.

 

Section 11.20                     Notice of Occurrence of Event of Default. 
Upon the occurrence and continuance of an Event of Default known to the Trustee,
the Trustee shall, within fifteen (15) days of such Event of Default becoming
known to the Trustee give written notice thereof by mail to each Registered
Owner(s) of registered Bonds then Outstanding at his last address appearing upon
the Bond Register, unless such Event of Default shall have been cured before the
giving of such notice.

 

Section 11.21                     Intervention by Trustee.  In any judicial
proceeding to which the Issuer is a party and which in the opinion of the
Trustee and its counsel has a substantial bearing on the interests of holders of
the Bonds, the Trustee may in its own name and as trustee of an express trust
intervene on behalf of the holders of the Bonds and shall, upon receipt of
indemnity satisfactory to it, do so if requested in writing by the Purchaser if
permitted by the court having jurisdiction in the premises.

 

Section 11.22                     Appointment and Acceptance of Paying Agents. 
The Trustee is hereby appointed and does hereby accept its appointment as Paying
Agent for the Bonds. The Issuer may at any time or from time to time appoint one
or more other Paying Agents for the Bonds or any other Bonds, in the manner and
subject to the conditions set forth in Section 11.23 of this Indenture for the
appointment of a successor Paying Agent. Each Paying Agent (other than the
Trustee) shall signify its acceptance of the duties and obligations imposed upon
it by written instrument of acceptance deposited with the Issuer and the
Trustee.

 

44

--------------------------------------------------------------------------------


 

Section 11.23                     Resignation or Removal of Paying Agent;
Appointment of Successor.

 

(a)                                 Any Paying Agent may at any time resign and
be discharged of the duties and obligations created by this Indenture by giving
at least sixty (60) days written notice to the Issuer and the Trustee. Any
Paying Agent may be removed at any time by an instrument filed with such Paying
Agent and the Trustee and signed by the Purchaser. Any successor Paying Agent
shall be appointed by the Issuer, with the approval of the Trustee and the
Purchaser and shall be a bank or trust company duly organized under the laws of
the United States or any state or territory thereof, having a capital stock and
surplus aggregating at least $50,000,000 and willing and able to accept the
office on reasonable and customary terms and authorized by Applicable Law to
perform all the duties imposed upon it by this Indenture.

 

(b)                                 In the event of the resignation or removal
of any Paying Agent, such Paying Agent shall pay over, assign and deliver any
monies held by it as Paying Agent to its successor, or to the Trustee. In the
event that for any reason there shall be a vacancy in the office of any Paying
Agent, the Trustee shall act as such Paying Agent.

 

Section 11.24                     Trust Estate May Be Vested in Separate or
Co-Trustee.  It is the purpose of this Indenture that there shall be no
violation of any Laws (including particularly the laws of the State) denying or
restricting the right of banking corporations or associations to transact
business as trustee in such jurisdiction. It is recognized that in case of
litigation under this Indenture, the Loan Agreement or the Note, and in
particular in case of the enforcement of either upon default, or in case the
Trustee deems that by reason of any present or future Law of any jurisdiction it
may not exercise any of the powers, rights or remedies herein granted to the
Trustee or take any other action which may be desirable or necessary in
connection therewith, it may be necessary that the Trustee appoint an additional
individual or institution as a separate or co-trustee. The following provisions
of this Section 11.24 are adopted to these ends:

 

(a)                                 In the event that the Trustee appoints an
additional individual or institution as a separate or co-trustee, each and every
remedy, power, right, claim, demand, cause of action, immunity, estate, title,
interest and lien expressed or intended by this Indenture to be exercised by or
vested in or conveyed to the Trustee with respect thereto shall be exercisable
by and vest in such separate or co-trustee but only to the extent necessary to
enable such separate or co-trustee to exercise such powers, rights and remedies,
and every covenant and obligation necessary to the exercise thereof by such
separate or co-trustee shall run to and be enforceable by either of them.

 

(b)                                 Should any deed, conveyance or instrument in
writing from the Issuer be required by the separate trustee or co-trustee so
appointed by the Trustee for more fully and certainly vesting in and confirming
to him or it such properties, rights, powers, trusts, duties and obligations,
any and all such deeds, conveyances and instruments in writing shall, on
request, be executed, acknowledged and delivered by the Issuer. In case any
separate trustee or co-trustee, or a successor to either, shall die, become
incapable of acting, resign, be removed or be dissolved, or shall be in the
course of dissolution or liquidation, all the estates, properties, rights,
powers, trusts, duties and obligations of such separate trustee or co-trustee,
so far as permitted by Law, shall vest in and be exercised by the Trustee until
the appointment of a new trustee or successor to such separate trustee or
co-trustee.

 

45

--------------------------------------------------------------------------------


 

ARTICLE XII

 

EXECUTION OF INSTRUMENTS BY BONDHOLDERS AND
PROOF OF OWNERSHIP OF BONDS

 

Section 12.1                            Execution of Instruments; Proof of
Ownership.  Any request, direction, consent or other instrument in writing
required or permitted by this Indenture to be signed or executed by Bondholders
may be in any number of concurrent instruments of similar tenor and may be
signed or executed by such Bondholders in person or by agent appointed by an
instrument in writing. Proof of the execution of any such instrument and of the
ownership of Bonds shall be sufficient for any purpose of this Indenture and
shall be conclusive in favor of the Trustee and any Paying Agent with regard to
any action taken, suffered or omitted by any of them under such instrument if
made in the following manner:

 

(a)                                 The fact and date of the execution by any
Person of any such instrument may be proved by the certificate of any officer in
any jurisdiction who, by the Laws thereof, has power to take acknowledgments
within such jurisdiction, to the effect that the Person signing such instrument
acknowledged before him the execution thereof, or by an affidavit of a witness
to such execution.

 

(b)                                 The fact of the holding of Bonds under this
Indenture by any Bondholder and the serial numbers of such Bonds and the date of
his holding the same shall be proved by the Bond Register.

 

(c)                                  Nothing contained in this Article XII shall
be construed as limiting the Trustee to such proof, it being intended that the
Trustee may accept any other evidence of the matters in this Article XII stated
which to it may seem sufficient. Any request or consent of the holder of any
Bond shall bind every future holder of the same Bond and any Bond or Bonds
issued in exchange or substitution therefore or upon the registration of
transfer thereof in respect of anything done by the Trustee in pursuance of such
request or consent.

 

ARTICLE XIII

 

MODIFICATION OF INDENTURE AND SUPPLEMENTAL
INDENTURES

 

Section 13.1                            Supplemental Indentures With Consent of
the Company, But Without Consent of Bondholders.  Subject to the conditions and
restrictions in this Indenture contained, the Issuer, when the execution hereof
is consented to in writing by the Company, may, without the consent of the
Bondholders, enter into a Supplemental Indenture or Supplemental Indentures
which thereafter shall form a part of this Indenture, for any one or more of the
following purposes:

 

(a)                                 to add to the covenants and agreements of
the Issuer in this Indenture, other covenants and agreements thereafter to be
observed, and to surrender any right or power in this Indenture reserved to or
conferred upon the Issuer;

 

46

--------------------------------------------------------------------------------


 

(b)                                 to cure any ambiguity or to cure, correct or
supplement any inconsistent provision contained in this Indenture or in any
Supplemental Indenture;

 

and the Issuer hereby covenants that it will perform all the requirements of any
such Supplemental Indenture which may be in effect from time to time; but no
restriction or obligation imposed by this Indenture upon the Issuer in respect
of any of the Bonds Outstanding under this Indenture may, except as otherwise
provided in Section 13.3 of this Indenture, be waived or modified by such
Supplemental Indenture, or otherwise. Nothing in this Article XIII contained
shall affect or limit the right or obligation of the Issuer to execute and
deliver to the Trustee any instrument of further assurance or other instrument
which elsewhere in this Indenture it is provided shall be delivered to the
Trustee.

 

Section 13.2                            Trustee Authorized to Enter Supplemental
Indenture.  The Trustee is hereby authorized to enter into with the Issuer any
Supplemental Indenture authorized or permitted by the terms of this Indenture,
and to make the further agreements and stipulations which may be therein
contained, and the Trustee, in entering into any Supplemental Indenture, shall
be fully protected in relying on an opinion of counsel in form and substance
satisfactory to the Trustee, to the effect that such Supplemental Indenture is
authorized or permitted by the provisions of this Indenture and is not
inconsistent with this Indenture.

 

Section 13.3                            Supplemental Indentures With Consent of
Bondholders and the Company.

 

(a)                                 Any modification or alteration of this
Indenture or of the rights and obligations of the Issuer or of the holders of
the Bonds may be made with the consent of the Company and the Purchaser.

 

(b)                                 For the purposes of this Indenture, the
Bonds shall be deemed to be affected by a modification or amendment of this
Indenture if the same adversely affects or diminishes the rights of the holders
of Bonds. In determining whether such modification or amendment of this
Indenture adversely affects or diminishes the rights of the holders of Bonds,
the Trustee may rely upon an opinion of Bond Counsel.

 

(c)                                  For all purposes of this Article XIII, the
Trustee shall be entitled to rely upon an opinion of counsel with respect to the
extent, if any, to which any action affects the rights under this Indenture of
any holders of Bonds then Outstanding.

 

ARTICLE XIV

 

MISCELLANEOUS

 

Section 14.1                            Dissolution of Issuer.  In the event of
the dissolution of the Issuer, all the covenants, stipulations, promises and
agreements in this Indenture contained, by or on behalf of, or for the benefit
of, the Issuer, shall bind or inure to the benefit of the successors of the
Issuer from time to time and any officer, board, commission, agency or
instrumentality to whom or to which any power or duty of the Issuer shall be
transferred.

 

47

--------------------------------------------------------------------------------


 

Section 14.2                            Parties Interested Herein.  Except as in
this Indenture otherwise specifically provided, nothing in this Indenture
expressed or implied is intended or shall be construed to confer upon any Person
other than the Company, the Issuer, the Trustee and the Purchaser of the Bonds
issued under this Indenture, any right, remedy or claim under or by reason of
this Indenture, this Indenture being intended to be for the sole and exclusive
benefit of the Company, the Issuer, the Trustee and the Purchaser of the Bonds
issued under this Indenture.

 

Section 14.3                            Severability of Invalid Provisions.  If
any provision of this Indenture or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Indenture and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

Section 14.4                            No Recourse on Bonds.  No covenant or
agreement contained in the Bonds or in this Indenture shall be deemed to be the
covenant or agreement of any member, agent, or employee of the Issuer in his
individual capacity, and neither the members of the Issuer nor any official
executing the Bonds shall be liable personally on the Bonds or be subject to any
personal liability or accountability by reason of the issuance thereof.

 

Section 14.5                            Notice.  All notices, certificates,
requests or other communications under this Indenture shall be sufficiently
given and shall be deemed given, unless otherwise required by this Indenture,
when received by registered or certified mail, return receipt requested (except
as otherwise provided in this Indenture), postage prepaid; or when received by
overnight delivery; or when personally delivered; addressed as follows:

 

If to the Issuer:

Mississippi Business Finance Corporation

 

735 Riverside Drive, Suite 300

 

Jackson, Mississippi  39202

 

Attention:  Executive Director

 

Telephone Number:  (601) 355-6232

 

Facsimile Number:  (601) 355-3888

 

 

If to the Trustee:

Deutsche Bank National Trust Company

 

Trust & Securities Services

 

6810 Crumpler Blvd., Suite 100

 

Olive Branch, MS 38654

 

Attention:  John C. Robertson, Vice President

 

Telephone Number:  (662)890-0109

 

Facsimile Number:  (662)890-0114

 

48

--------------------------------------------------------------------------------


 

If to the Company:

Kaz USA, Inc.

 

c/o Helen of Troy L.P.

 

1 Helen of Troy Plaza

 

El Paso, Texas 79912

 

Attention:

Thomas J. Benson,

 

 

Senior Vice President & Chief Financial Officer

 

Telephone Number:  (915) 225-4894

 

Facsimile Number:  (915) 225-8002

 

 

With a copy to:

Office of the General Counsel

 

Telephone Number:  (915) 225-8033

 

Facsimile Number:  (915) 225-8081

 

 

With a copy to:

Andre Miranda, Treasurer

 

Telephone Number:  (915) 225-4854

 

Facsimile Number:  (915) 225-8002

 

 

If to the Purchaser:

Bank of America, N.A.

 

TX4-213-07-05

 

700 Louisiana — 7th Floor

 

Houston, Texas  77002

 

Attention:

Gary Mingle,

 

 

Senior Vice President

 

Telephone Number:  (713) 247-6447

 

Facsimile Number:  (713) 247-7748

 

A duplicate copy of each notice, certificate, request or other communication
given under this Indenture to the Issuer, the Company, the Purchaser or the
Trustee shall also be given to the others. The Company, the Issuer and the
Trustee may, by notice given under this Section 14.5, designate any further or
different addresses to which subsequent notices, certificates, requests or other
communications shall be sent. In case, by reason of the suspension of or
irregularities in regular mail service, it shall be impractical to mail to the
Registered Owner(s) of registered Bonds notice of any event when such notice is
required to be given pursuant to any provision of this Indenture, then any
manner of giving such notice as shall be satisfactory to the Trustee shall be
deemed to be a sufficient giving of such notice, provided, however, that the
Bondholder receives actual notice.

 

Section 14.6                            Counterparts.  This Indenture may be
executed in any number of counterparts, each of which, when so executed and
delivered, shall be an original; but such counterparts shall together constitute
but one and the same Indenture.

 

Section 14.7                            Governing Law.  This Indenture shall be
governed as to validity, construction and performance by the laws of the State,
excluding any choice of law rules that may direct the application of the laws of
another jurisdiction.

 

Section 14.8                            Purchaser Approval.  Except as otherwise
provided in this Indenture and the Loan Agreement, whenever the approval,
waiver, or consent of Purchaser is required herein,

 

49

--------------------------------------------------------------------------------


 

such approval, waiver, or consent shall be signified upon the unanimous written
consent of the Persons collectively identified as “Purchaser” in this Indenture.

 

Section 14.9                            Entire Agreement.  THE LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES REGARDING THE SUBJECT MATTER
HEREIN AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS. OR
SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES, THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN. THE PARTIES.

 

ARTICLE XV

 

BOND FORM

 

Section 15.1                            Form of Bonds.  The Bonds to be issued
under this Indenture, the form of Assignment, the provisions for registration
and the Trustee’s Certificate of Authentication to be endorsed thereon are to be
in substantially the following form, respectively, with necessary and
appropriate variations, omissions and insertions as permitted or required by
this Indenture:

 

[Intentionally left blank]

 

50

--------------------------------------------------------------------------------